 



Exhibit 10.1
EXECUTION COPY
 
 
(JPMORGAN LOGO) [c71745c7174500.jpg]
CREDIT AND GUARANTY AGREEMENT
dated as of
December 6, 2007
among
AMERICAN REPROGRAPHICS COMPANY, L.L.C.,
as Borrower,
and
AMERICAN REPROGRAPHICS COMPANY
and
CERTAIN SUBSIDIARIES OF AMERICAN REPROGRAPHICS COMPANY, L.L.C.,
as Guarantors,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent
 
J.P. MORGAN SECURITIES INC.,
and
WACHOVIA CAPITAL MARKETS, LLC,
Joint Bookrunners and Joint Lead Arrangers
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
        ARTICLE 1
Definitions and Interpretation

 
       
Section 1.01. Definitions
    2  
Section 1.02. Classification Of Borrowings and Loans
    35  
Section 1.03. Accounting Terms
    35  
Section 1.04. Terms Generally
    36  
 
        ARTICLE 2
The Credits

 
       
Section 2.01. Revolving and Term Loan Commitments
    36  
Section 2.02. Revolving and Term Loans.
    36  
Section 2.03. Requests To Borrow Revolving Or Term Loans
    37  
Section 2.04. Swingline Loans
    38  
Section 2.05. Letters Of Credit
    40  
Section 2.06. Funding Of Borrowings
    44  
Section 2.07. Interest Elections
    45  
Section 2.08. Termination And Reduction Of Commitments
    47  
Section 2.09. Repayment Of Loans; Evidence Of Debt
    47  
Section 2.10. Scheduled Repayment Of Term Loans
    48  
Section 2.11. Optional Prepayment Of Loans.
    49  
Section 2.12. Mandatory Prepayments and Commitment Reductions.
    50  
Section 2.13. Application of Prepayments/Reductions.
    52  
Section 2.14. Fees
    54  
Section 2.15. Interest
    55  
Section 2.16. Alternate Rate Of Interest
    56  
Section 2.17. Increased Costs
    56  
Section 2.18. Break Funding Payments
    58  
Section 2.19. Taxes
    58  
Section 2.20. Payments Generally; Pro Rata Treatment; Sharing Of Set-offs
    60  
Section 2.21. Mitigation Obligations; Replacement Of Lenders
    62  
Section 2.22. Incremental Facilities
    63  
 
        ARTICLE 3
Conditions Precedent

 
       
Section 3.01. Closing Date
    64  
Section 3.02. Conditions to Each Credit Extension
    69  

 

 



--------------------------------------------------------------------------------



 



              Page
 
        ARTICLE 4
Representations and Warranties

 
       
Section 4.01. Organization; Requisite Power and Authority; Qualification
    70  
Section 4.02. Capital Stock and Ownership
    70  
Section 4.03. Due Authorization
    71  
Section 4.04. No Conflict
    71  
Section 4.05. Governmental Consents
    71  
Section 4.06. Binding Obligation
    71  
Section 4.07. Historical Financial Statements
    72  
Section 4.08. Projections
    72  
Section 4.09. No Material Adverse Change
    72  
Section 4.10. No Restricted Junior Payments
    72  
Section 4.11. Adverse Proceedings, etc
    72  
Section 4.12. Payment of Taxes
    73  
Section 4.13. Properties.
    73  
Section 4.14. Environmental Matters
    74  
Section 4.15. No Defaults
    74  
Section 4.16. Material Contracts
    74  
Section 4.17. Governmental Regulation
    74  
Section 4.18. Margin Stock
    75  
Section 4.19. Employee Matters
    75  
Section 4.20. Employee Benefit Plans
    76  
Section 4.21. Certain Fees
    76  
Section 4.22. Solvency
    76  
Section 4.23. Related Agreements.
    77  
Section 4.24. Compliance With Statutes, etc
    77  
Section 4.25. Disclosure
    77  
Section 4.26. Existing Seller Subordinated Notes and Existing Earn-Out
Obligations
    78  
Section 4.27. OFAC Compliance
    78  
 
        ARTICLE 5
Affirmative Covenants

 
       
Section 5.01. Financial Statements and Other Reports
    78  
Section 5.02. Existence
    82  
Section 5.03. Payment of Taxes and Claims
    83  
Section 5.04. Maintenance of Properties
    83  
Section 5.05. Insurance
    83  
Section 5.06. Inspections
    84  
Section 5.07. Lenders Meetings
    84  
Section 5.08. Compliance with Laws
    84  
Section 5.09. Environmental.
    84  
Section 5.10. Subsidiaries
    86  
Section 5.11. Additional Material Real Estate Assets
    86  
Section 5.12. Interest Rate Protection
    87  

 

ii



--------------------------------------------------------------------------------



 



              Page
Section 5.13. Further Assurances
    87  
Section 5.14. Miscellaneous Business Covenants
    87  
Section 5.15. Designated Senior Debt
    88  
Section 5.16. Post-closing Items
    88  
 
        ARTICLE 6
Negative Covenants

 
       
Section 6.01. Indebtedness
    88  
Section 6.02. Liens
    91  
Section 6.03. No Further Negative Pledges
    93  
Section 6.04. Restricted Junior Payments
    93  
Section 6.05. Restrictions on Subsidiary Distributions
    95  
Section 6.06. Investments
    95  
Section 6.07. Financial Covenants.
    97  
Section 6.08. Fundamental Changes; Disposition of Assets; Acquisitions
    98  
Section 6.09. Disposal of Subsidiary Interests
    99  
Section 6.10. Sales and Lease Backs
    100  
Section 6.11. Transactions With Shareholders and Affiliates
    100  
Section 6.12. Conduct of Business
    100  
Section 6.13. Permitted Activities of Holdings
    101  
Section 6.14. Amendments or Waivers of Certain Related Agreements
    101  
Section 6.15. Amendments, Waivers and other Matters with Respect to Subordinated
Indebtedness
    101  
Section 6.16. Fiscal Year
    102  
 
        ARTICLE 7
Guaranty

 
       
Section 7.01. Guaranty of the Obligations.
    102  
Section 7.02. Guaranty Of Payment
    102  
Section 7.03. No Discharge Or Diminishment Of Guaranty.
    103  
Section 7.04. Defenses Waived
    104  
Section 7.05. Rights Of Subrogation
    104  
Section 7.06. Reinstatement; Stay Of Acceleration
    104  
Section 7.07. Information
    105  
Section 7.08. Taxes
    105  
Section 7.09. Maximum Liability
    105  
Section 7.10. Contribution
    106  
Section 7.11. Liability Cumulative
    106  
Section 7.12. Discharge of Guaranty Upon Sale of Guarantor
    107  
 
        ARTICLE 8
Events of Default

 
       
Section 8.01. Events of Default
    107  

 

iii



--------------------------------------------------------------------------------



 



              Page
 
        ARTICLE 9
The Administrative Agent

 
       
Section 9.01. Administration By Administrative Agent
    110  
Section 9.02. Rights Of Administrative Agent
    110  
Section 9.03. Liability Of Administrative Agent
    111  
Section 9.04. Reimbursement And Indemnification
    112  
Section 9.05. Successor Agent
    112  
Section 9.06. Independent Lenders
    113  
 
        ARTICLE 10
Miscellaneous

 
       
Section 10.01. Notices
    113  
Section 10.02. Waivers; Amendments
    114  
Section 10.03. Expenses; Indemnity; Damage Waiver
    116  
Section 10.04. Successors And Assigns
    118  
Section 10.05. Survival
    122  
Section 10.06. Counterparts; Integration; Effectiveness
    123  
Section 10.07. Severability
    123  
Section 10.08. Right Of Setoff
    123  
Section 10.09. Governing Law; Jurisdiction; Consent To Service Of Process
    123  
Section 10.10. Waiver Of Jury Trial
    124  
Section 10.11. Headings
    124  
Section 10.12. Confidentiality
    125  
Section 10.13. Interest Rate Limitation
    126  
Section 10.14. USA PATRIOT Act
    126  
Section 10.15. Security Interests in Collateral; Sanctioned Entities
    126  

 

iv



--------------------------------------------------------------------------------



 



         
APPENDIX
  A   Pricing Schedule
 
  B   Commitment Schedule
 
       
SCHEDULES:
  1.01(a)   Existing Earn-Out Agreements
 
  1.01(b)   Existing Seller Subordinated Notes
 
  3.01(c)   Organizational Structure and Capitalization
 
  3.01(i)   Closing Date Mortgaged Properties
 
  3.01(l)   Counsel Opinions
 
  4.01   Jurisdictions of Organization and Qualification
 
  4.02   Capital Stock and Ownership
 
  4.13(b)   Real Estate Assets
 
  4.16   Material Contracts
 
  4.20   Retiree Benefits
 
  5.16   Post-Closing Items
 
  6.01   Certain Indebtedness
 
  6.02   Certain Liens
 
  6.04(f)   Permitted Cash Payments of Additional Earn-Out Obligations
 
  6.06   Certain Investments
 
  6.07(c)   Maximum Leverage Ratio
 
  6.11   Certain Affiliate Transactions
 
       
EXHIBITS:
       
 
  A   Compliance Certificate
 
  B   Opinions of Counsel
 
  C   Assignment and Assumption
 
  D   Closing Date Certificate
 
  E   Counterpart Agreement
 
  F   Form of Security Agreement
 
  G   Form of Borrowing Request
 
  H   Seller Subordination Agreement
 
  I   Subordination Terms for Permitted Subordinated Indebtedness

 
  J   Joinder Agreement

 

v



--------------------------------------------------------------------------------



 



CREDIT AND GUARANTY AGREEMENT
CREDIT AND GUARANTY AGREEMENT, dated as of December 6, 2007, among AMERICAN
REPROGRAPHICS COMPANY, L.L.C., a California limited liability company (the
“Borrower”), and AMERICAN REPROGRAPHICS COMPANY, a Delaware corporation
(“Holdings”), and CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, the
financial institutions from time to time party hereto, as Lenders, and JPMORGAN
CHASE BANK, N.A., as Issuing Bank, Swingline Lender, Administrative Agent (in
such capacity, the “Administrative Agent”) and Collateral Agent (in such
capacity, the “Collateral Agent”).
RECITALS:
WHEREAS, the Borrower has requested that the Lenders provide it with credit
facilities in an aggregate amount of up to $350,000,000, to be comprised of
(a) a revolving credit facility in an aggregate amount not to exceed $75,000,000
as set forth herein and (b) a term loan facility in an aggregate principal
amount up to $275,000,000 (subject to increase as described herein) as set forth
herein, all of the Borrower’s obligations under each of which are to be
guaranteed by the Guarantors;
WHEREAS, the proceeds of the loans to be borrowed and letters of credit to be
issued under the credit facilities will be used (i) to repay in full all of the
obligations of the Borrower and the Guarantors under and in connection with that
certain Second Amended and Restated Credit and Guaranty Agreement, dated as of
December 21, 2005 (as further amended, the “Existing Credit Agreement”) and
(ii) for working capital and other general corporate purposes of the Borrower
and its Subsidiaries; and
WHEREAS, to provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit, the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Credit Documents and certain other obligations of the Borrower and the
Guarantors, the Borrower and the Guarantors will, among other things, provide to
the Administrative Agent and the Collateral Agent, for the ratable benefit of
the Secured Parties the following (each as more fully described herein):
(a) a joint and several guaranty from each of the Guarantors of the due and
punctual payment in full of all of the Obligations, pursuant to Article 7
hereof; and
(b) a security interest in or mortgages (or comparable Liens) with respect to
the Collateral pursuant to the Collateral Documents;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
ARTICLE 1
Definitions and Interpretation
Section 1.01. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Earn-Out Obligation” means any unsecured contingent liability of the
Borrower or ARC Acquisition Corporation owed to any seller in connection with
any Permitted Acquisition that (a) constitutes a portion of the purchase price
for such Permitted Acquisition but is not an amount certain on the date of
incurrence thereof and is not subject to any right of acceleration by such
seller, (b) is only payable upon the achievement of performance standards by the
Person or other property acquired in such Permitted Acquisition and in an amount
based upon such achievement; provided that the maximum aggregate amount of such
liability shall be fixed at a specified amount on the date of such Permitted
Acquisition, and (c) is expressly subordinate and made junior to the payment and
performance in full of all the Obligations in accordance with a subordination
agreement substantially in the form of Exhibit H or an agreement containing
substantially similar terms; provided, however that up to $13,000,000 per annum
of such unsecured contingent liabilities of the Borrower and ARC Acquisition
Corporation shall not be required to be subordinate pursuant to the above clause
(c).
“Additional Permitted Subordinated Indebtedness” means Indebtedness of Holdings
or the Borrower that is expressly subordinate and junior to the payment and
performance in full of all the Obligations on terms and conditions, taken as a
whole, not materially less favorable to the Lenders than those contained in
Exhibit I; provided that (a) the terms of such Indebtedness do not provide for
any repayment, mandatory redemption, sinking fund obligation or other payment
prior to the date that is 91 days after the Maturity Date, or, if later, the
final maturity of any Incremental Term Loans, other than, in each case, solely
at the option of Holdings or the Borrower, (b) the covenants, events of default
and other terms of such Indebtedness, taken as a whole, (i) are market terms on
the date of issuance, (ii) are not more restrictive on Holdings and its
Subsidiaries than the terms of the Credit Documents and (iii) do not require the
maintenance or achievement of any financial performance standards other than as
a condition to taking specified actions, (c) no Subsidiary of Holdings other
than the Borrower is an obligor in respect of such Indebtedness, (d) the net
Cash proceeds from the issuance thereof are used exclusively to finance
Restricted Junior Payments made pursuant to Section 6.04(j) and (e) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$200,000,000 at any time.

 

-2-



--------------------------------------------------------------------------------



 



“Additional Seller Subordinated Notes” means, collectively, the unsecured
promissory notes issued by the Borrower or ARC Acquisition Corporation to any
seller in connection with a Permitted Acquisition which are expressly
subordinated and made junior to the payment and performance in full of all the
Obligations in accordance with a subordination agreement substantially in the
form of Exhibit H.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning given such term in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors (or other individuals
performing similar functions) of such Person or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

-3-



--------------------------------------------------------------------------------



 



“Agent” means each of the Administrative Agent, the Collateral Agent and the
Syndication Agent.
“Agreement” means this Credit and Guaranty Agreement, dated as of December 6,
2007.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth in the Pricing Schedule under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be.
“Applicable Percentage” means, (i) with respect to any Revolving Lender, the
percentage of the Total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment; provided, that if the Total Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Total Revolving Commitments most recently in effect, giving effect to
any assignments and (ii) with respect to any Term Lender, the percentage of the
total Term Loans held by such Term Lender.
“Approved Fund” has the meaning given such term in Section 10.04(b).
“Approving Lenders” shall have the meaning given such term in Section 10.02(c).
“Arrangers” means J.P. Morgan Securities Inc. and Wachovia Capital Markets, LLC.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Holdings, the Borrower or any
Guarantor Subsidiary), in one transaction or a series of transactions, of all or
any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any of Holdings’ Subsidiaries, other than
(i) inventory (or other assets) sold or leased in the ordinary course of
business (excluding any such sales by operations or divisions discontinued or to
be discontinued), (ii) Permitted Sale-Leasebacks and (iii) sales of other assets
for aggregate consideration of less than $500,000 in the aggregate during any
Fiscal Year and less than $2,500,000 in the aggregate from and after the Closing
Date so long as this Agreement shall remain in effect.

 

-4-



--------------------------------------------------------------------------------



 



“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by the Administrative Agent.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
“Available Amount” means, at any time (the “Reference Time”), an amount (which
amount shall not be less than zero) equal at such time to (a) the sum of,
without duplication:
(i) an amount (which shall not be less than zero) equal to (x) the cumulative
amount of Consolidated Excess Cash Flow for all full fiscal years completed
after the Closing Date (commencing with and including the fiscal year ending
December 31, 2008) and prior to the Reference Time minus (y) the portion of such
Excess Cash Flow that has been (or will be) applied (A) after the Closing Date
and prior to the Reference Time or (B) if the Reference Time is prior to the
date on which a prepayment of Loans and/or a permanent reduction of the
Revolving Commitments in accordance with Section 2.12(e) is required to be made
with respect to Consolidated Excess Cash Flow for the preceding Fiscal Year
(such date, the “Upcoming ECF Payment Date”), after the Closing Date and on or
prior to the Upcoming ECF Payment Date, to the prepayment of Loans and/or the
permanent reduction of the Revolving Commitments in accordance with
Section 2.12(e); plus
(ii) an amount (which shall not be less than zero) equal to (x) the cumulative
amount of Cash proceeds received by Holdings or any of its Subsidiaries from
capital contributions to, or the issuance of any Capital Stock of, Holdings or
any of its Subsidiaries (other than (i) any capital contribution from Holdings
or any of its Subsidiaries and (ii) pursuant to any employee stock or stock
option compensation plan or a Permitted Acquisition or warrants or options in
existence as of the Closing Date) after the Closing Date and prior to the
Reference Time, minus (y) the sum of (A) the portion of such amount that has
been (or will be) applied after the Closing Date and prior to the Reference Time
to effect a Permitted Subordinated Debt Redemption pursuant to Section 6.04(h)
and (B) the portion of such amount that has been (or will be) applied after the
Closing Date and prior to the Reference Time to the prepayment of Loans in
accordance with Section 2.12(c);

 

-5-



--------------------------------------------------------------------------------



 



minus (b) the sum of, without duplication, and without taking into account the
actual usage of the Available Amount being made at the applicable Reference
Time:
(i) the aggregate amount of Restricted Junior Payments made by the Credit
Parties or any of their Subsidiaries or Affiliates pursuant to Section 6.04(i)
following the Closing Date and prior to the Reference Time; plus
(ii) the aggregate amount of Investments made by the Credit Parties or any of
their Subsidiaries pursuant to Section 6.06(l) following the Closing Date and
prior to the Reference Time.
“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Banking Services Obligations” means any and all obligations of the Credit
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning given such term in the preamble hereto.
“Borrower Operating Agreement” means the First Amended and Restated Operating
Agreement of the Borrower dated as of January 1, 2006.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect. The term “Borrowing” does not apply to a Swingline
Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
Term Borrowing in accordance with Section 2.03, in the form of Exhibit G.

 

-6-



--------------------------------------------------------------------------------



 



“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing; provided that, for so long as, and to
the extent that, such Indebtedness has not been converted into shares of common
stock of any Person, neither Permitted Subordinated Indebtedness nor Additional
Permitted Subordinated Indebtedness shall constitute “Capital Stock”.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

-7-



--------------------------------------------------------------------------------



 



“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.17(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
“Change of Control” means (A) at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than
Sathiyamurthy Chandramohan or Kumarakulasingam Suriyakumar (a) shall have
acquired beneficial ownership of 25% or more on a fully diluted basis of the
voting and/or economic interest in the Capital Stock of Holdings or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Holdings;
(ii) Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interest in the Capital Stock of the
Borrower; or (iii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings by Persons who were neither
(x) nominated by the board of directors of Holdings nor (y) appointed by
directors so nominated or (B) the occurrence of any event or the existence of
any circumstance that constitutes “fundamental change” or “change of control”
(or any similar term) under the documents governing any Indebtedness.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans, Incremental Term Loans or Swingline Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Commitment, an
Initial Term Loan Commitment or a Incremental Term Loan Commitment.
“Closing Date” means the date upon which the conditions set forth in
Section 3.01 are first satisfied.
“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit D.
“Closing Date Mortgaged Property” has the meaning given such term in
Section 3.01(i)(i).

 

-8-



--------------------------------------------------------------------------------



 



“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning given such term in the preamble hereto.
“Collateral Documents” means the Security Agreement, the Mortgages and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to the
Collateral Agent, for the benefit of the Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
“Commitment” means a Revolving Commitment, an Initial Term Loan Commitment, an
Incremental Term Loan Commitment, or any combination thereof (as the context
requires).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit A.
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, and to the extent already deducted in arriving at Consolidated Net
Income: (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, and
(f) other non Cash items reducing Consolidated Net Income (excluding any such
non Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that were paid in a prior period), minus (ii) other non Cash items increasing
Consolidated Net Income for such period (excluding any such non Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).
“Consolidated Adjusted EBITDAR” means, for any period, the sum of the amounts
for such period of (i) Consolidated Adjusted EBITDA plus (ii) Consolidated
Rental Payments, each of the foregoing as determined on a consolidated basis for
Holdings and its Subsidiaries in conformity with GAAP.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability) of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Holdings and its Subsidiaries; provided,
however, that Consolidated Capital Expenditures shall not include any
expenditures by Holdings or any of its Subsidiaries during that period (i) in
connection with a Permitted Acquisition, including any payment of any Earn-Out
Obligation during that period and (ii) to the extent financed though the net
Cash proceeds of Indebtedness incurred pursuant to Section 6.01(j).

 

-9-



--------------------------------------------------------------------------------



 



“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans or Swingline Loans except to the extent
the Revolving Commitments are permanently reduced in connection with such
repayments), (b) Consolidated Capital Expenditures (net of any sales of assets
used to finance such expenditures), (c) Consolidated Cash Interest Expense,
(d) the provision for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period, (e) the cash
portion of any payment of any Earn-Out Obligation made by the Borrower during
such period, (f) any scheduled repayments under any Seller Subordinated Notes
made by the Borrower made in Cash during such period, (g) the cash portion of
any payment made with respect to a Permitted Acquisition completed during such
period, and (h) the cash portion of any payments made during such period in
connection with any repurchases of Holdings’ Capital Stock from deceased,
disabled, terminated or retired employees permitted under Section 6.04(e).
“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal on Consolidated Total Debt,
(iii) Consolidated Rental Payments, (iv) payments of Earn-Out Obligations
required to be made by the Borrower or any of its Subsidiaries for such period,
and (v) scheduled debt repayments required to be made by the Borrower or any of
its Subsidiaries under the Seller Subordinated Notes for such period.

 

-10-



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.14(a)
payable on or before the Closing Date.
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Holdings) in which
any other Person (other than Holdings or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or is merged into or consolidated with Holdings
or any of its Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Subsidiaries, (c) the income of any Subsidiary of Holdings to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.
“Consolidated Rental Payments” means, for any period, the total rent expense
(including, without limitation, under any agreement to rent or lease any real or
personal property (exclusive of obligations under Capital Leases)) of Holdings
and its Subsidiaries, determined on a consolidated basis for Holdings and its
Subsidiaries in accordance with GAAP.
“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate amount of Consolidated Total Debt that is secured by a Lien on assets
of Holdings or any of its Subsidiaries.
“Consolidated Total Debt” means, as at any date of determination, the sum of
(i) the aggregate stated balance sheet amount of all Indebtedness of Holdings
and its Subsidiaries determined on a consolidated basis in accordance with GAAP
and (ii) without duplication, the aggregate outstanding principal amount of all
Permitted Subordinated Indebtedness and all Additional Permitted Subordinated
Indebtedness.

 

-11-



--------------------------------------------------------------------------------



 



“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit E delivered by a Credit Party pursuant to Section 5.10.
“Credit Contact” has the meaning given such term in Section 10.04(b)(ii)(D).
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by the Borrower in favor of
Issuing Bank relating to Letters of Credit, and all other documents, instruments
or agreements executed and delivered by a Credit Party for the benefit of any
Agent, Issuing Bank or any Lender in connection with this Agreement.
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Credit Parties” means the Borrower and the Guarantors.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

-12-



--------------------------------------------------------------------------------



 



“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Earn-Out Obligation” means, collectively, the Existing Earn-Out Obligations and
any Additional Earn-Out Obligations.
“Eligible Assignee” means (i) a commercial bank having total assets in excess of
$1,000,000,000; (ii) a finance company, insurance company or other financial
institution or fund, in each case reasonably acceptable to the Administrative
Agent, which in the ordinary course of business extends credit of the type
contemplated herein and has total assets in excess of $200,000,000 and whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 or Section 406 of ERISA; (iii) a Lender Affiliate of the assignor
Lender and any Approved Fund; and (iv) any other financial institution
satisfactory to the Administrative Agent; provided that in no event shall the
Borrower or any of its Affiliates be an Eligible Assignee.
“Eligible Incremental Term Loan Lender” means (i) any Lender, any Affiliate of
any Lender and any Approved Fund (any two or more Approved Funds being treated
as a single Eligible Incremental Term Loan Lender for all purposes hereof),
(ii) any finance company, insurance company or other financial institution or
fund, in each case reasonably acceptable to the Administrative Agent, which in
the ordinary course of business extends credit of the type contemplated herein
and has total assets in excess of $200,000,000 and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 or Section 406
of ERISA and (iii) any other financial institution satisfactory to the
Administrative Agent; provided that in no event shall the Borrower or any of its
Affiliates be an Eligible Incremental Term Loan Lender.
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

-13-



--------------------------------------------------------------------------------



 



“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), laws (including common
law), statutes, ordinances, orders, rules, regulations, judgments, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Holdings or any of its Subsidiaries or
any Facility.
“Environmental Liability” means any liability or obligation, whether accrued,
contingent, determined, determinable or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code. Any former ERISA Affiliate of Holdings
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
Holdings or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Holdings or such
Subsidiary and with respect to liabilities arising after such period for which
Holdings or such Subsidiary could reasonably be expected to be liable under the
Internal Revenue Code or ERISA.

 

-14-



--------------------------------------------------------------------------------



 



“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could reasonably be
expected to give rise to the imposition on Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

-15-



--------------------------------------------------------------------------------



 



“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” means each of the conditions or events set forth in
Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.21(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.19(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.19(a).
“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.
“Existing Earn-Out Obligation” means the unsecured contingent liability of the
Borrower or ARC Acquisition Corporation, as the case may be, owed to a seller as
a portion of the purchase price under, and as set forth in, the acquisition
agreements which are identified on Schedule 1.01(a) annexed hereto, as in effect
on the Closing Date and as such agreements may thereafter be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.15.
“Existing Secured Hedging Obligations” has the meaning given such term in the
Security Agreement.
“Existing Seller Subordinated Notes” means, collectively, the unsecured
promissory notes identified on Schedule 1.01(b) annexed hereto, which promissory
notes were issued by the Borrower or ARC Acquisition Corporation to a seller as
a portion of the purchase price in connection with an acquisition consummated
prior to the Closing Date, as such notes are in effect on the Closing Date and
as such promissory notes may thereafter be amended, restated, supplemented or
otherwise modified from time to time to the extent permitted under Section 6.15.

 

-16-



--------------------------------------------------------------------------------



 



“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
normal year end audit adjustments.
“Financial Plan” has the meaning given such term in Section 5.01(h).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31st of each calendar year.
“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDAR for the four Fiscal Quarter period
then ending minus the sum, without duplication, of the amounts for such period
of (a) cash payments made in respect of Consolidated Capital Expenditures and
(b) the provision for current taxes based on income of Holdings and its
Subsidiaries and actually paid in cash with respect to such period, to
(ii) Consolidated Fixed Charges for such four Fiscal Quarter period.

 

-17-



--------------------------------------------------------------------------------



 



“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of the Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.03, United States generally accepted accounting principles in effect
as of the date of determination thereof.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” as defined in the Security Agreement.
“Guaranteed Obligations” has the meaning given such term in Section 7.01.
“Guarantor” means each of Holdings and each Domestic Subsidiary of Holdings
(other than the Borrower) in existence on the Closing Date, and each Person that
becomes a Guarantor after the Closing Date pursuant to Section 5.10.
“Guarantor Subsidiary” means each Guarantor other than Holdings.
“Guaranty” means the guaranty of each Guarantor set forth in Article 7.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.

 

-18-



--------------------------------------------------------------------------------



 



“Hazardous Materials Activity” means any past, current or proposed activity,
event or occurrence involving any Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, treatment, abatement, removal, remediation, disposal, disposition or
handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this Agreement or otherwise in the ordinary course of Holdings’ or any of its
Subsidiaries’ businesses and not for speculative purposes.
“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the immediately
preceding three (3) Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and comprehensive income
and cash flows for such Fiscal Years and (ii) the unaudited financial statements
of Holdings and its Subsidiaries as at the most recently ended Fiscal Quarter,
consisting of a balance sheet and the related consolidated statements of income,
changes in stockholders’ equity and cash flows, in each case certified by the
chief financial officer of Holdings that they fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from normal year end audit
adjustments.
“Holdings” means American Reprographics Company, a Delaware corporation.
“Increased Amount Date” has the meaning given such term in Section 2.22.
“Incremental Term Loan” has the meaning given such term in Section 2.22.
“Incremental Term Loan Commitments” has the meaning given such term in
Section 2.22.
“Incremental Term Loan Lender” has the meaning given such term in Section 2.22.

 

-19-



--------------------------------------------------------------------------------



 



“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
ordinary course trade payables); (v) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof
(excluding ordinary course trade payables); (ix) any liability of such Person
for an obligation of another through any agreement (contingent or otherwise)
(a) to purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into for hedging or
speculative purposes; provided that in no event shall obligations under any
Interest Rate Agreement and any Currency Agreement be deemed “Indebtedness” for
any purpose under Section 6.07.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” as defined in Section 10.03(b).
“Initial Term Lender” means a Lender with an Initial Term Loan Commitment
“Initial Term Loan” means a Loan made by an Initial Term Lender to the Borrower
pursuant to Section 2.01(a)(i).

 

-20-



--------------------------------------------------------------------------------



 



“Initial Term Loan Commitment” means, (a) in the case of each Lender that is a
Lender on the date hereof, the commitment of such Lender set forth opposite such
Lender’s name on Appendix B as such Lender’s “Initial Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “Initial Term Loan Commitment” in the
Assignment and Assumption pursuant to which such Lender assumed a portion of the
Total Initial Term Loan Commitment. The aggregate amount of the Initial Term
Loan Commitment of each Lender as of the Closing Date is $275,000,000.
“Installment” as defined in Section 2.10(a).
“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDAR for the four Fiscal Quarter period
then ended, to (ii) the sum of the amounts for such period of (a) Consolidated
Cash Interest Expense and (b) Consolidated Rental Payments.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made, and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

-21-



--------------------------------------------------------------------------------



 



“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations and not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person (other than Holdings or any
Guarantor Subsidiary), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Holdings or any of
its Subsidiaries to any other Person (other than Holdings or any Guarantor
Subsidiary), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write ups, write
downs or write offs with respect to such Investment.
“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i),
and one or more Lenders agreeing to act in such capacity, which other Lenders
shall be reasonably satisfactory to the Borrower and the Administrative Agent.
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Joinder Agreement” means an agreement substantially in the form of Exhibit J.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“JPMCB” means JPMorgan Chase Bank, N.A.

 

-22-



--------------------------------------------------------------------------------



 



“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for the Collateral Agent to obtain a Title Policy with respect
to such Mortgage.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.
“Lenders” means each Person listed on the signature pages hereto as a Revolving
Lender or as a Term Lender, and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption or a Joinder Agreement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. In addition, unless the context requires otherwise, the term
“Lenders” also includes the Swingline Lender and the Issuing Bank.
“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date, but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender).
“Letter of Credit” means any letter of credit issued pursuant to or outstanding
under this Agreement.
“Letter of Credit Account” has the meaning set forth in Section 2.05(j).
“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted EBITDA
for the four Fiscal Quarter period ending on such date.

 

-23-



--------------------------------------------------------------------------------



 



“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”) from Reuters Screen LIBOR01 (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Loan” means a Initial Term Loan, a Revolving Loan, a Swingline Loan and an
Incremental Term Loan.
“Margin Stock” has the meaning given such term in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Holdings and its Subsidiaries taken as a whole; (ii) the ability of any
Credit Party to fully and timely perform its Obligations; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document.
“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Real Estate Asset” means (i) (a) any fee owned Real Estate Asset
having a fair market value in excess of $500,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $500,000 per annum or (ii) any Real Estate Asset that the Required Lenders
have determined is material to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings or any Subsidiary
thereof, including the Borrower.

 

-24-



--------------------------------------------------------------------------------



 



“Maturity Date” means December 6, 2012.
“Maximum Liability” has the meaning given such term in Section 7.09.
“Minority Lenders” shall have the meaning given such term in Section 10.02(c).
“Moody’s” means Moody’s Investor Services, Inc.
“Mortgage” has the meaning given such term in the Security Agreement.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale to the extent required by GAAP; provided that any such
unutilized reserves shall constitute Net Asset Sale Proceeds at any time and to
the extent that the maintenance of such reserves is no longer required by GAAP.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.

 

-25-



--------------------------------------------------------------------------------



 



“New Borrower” has the meaning given such term in Section 10.04(e).
“Non-Paying Guarantor” has the meaning given such term in Section 7.10.
“Note” has the meaning given such term in Section 2.09(e).
“Obligated Party” has the meaning given such term in Section 7.02.
“Obligations” means (i) all obligations of every nature of each Credit Party
from time to time owed to the Agents, the Lenders or any of them (and Lender
Counterparties), under any Credit Document or Hedge Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under Letters of Credit, payments for early termination of Hedge Agreements,
fees, expenses, indemnification or otherwise and (ii) all Banking Services
Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

-26-



--------------------------------------------------------------------------------



 



“Participant” has the meaning given such term in Section 10.04(c).
“Paying Guarantor” has the meaning given such term in Section 7.10.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Perfection Certificate” means a certificate in form satisfactory to the
Collateral Agent attached as Exhibit E to the Security Agreement that provides
information with respect to the personal or mixed property of each Credit Party.
“Permitted Acquisition” means any acquisition by Holdings or any of its wholly
owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided that,
(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired, or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower, in connection with such
acquisition shall be owned 100% by (x) the Borrower or a Guarantor Subsidiary
thereof or (y) a Subsidiary of Holdings that is incorporated or existing under
the laws of Canada, and the Borrower or Holdings shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary of the Borrower or
Holdings, as applicable, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;
(iv) if the consideration to be delivered in connection with the proposed
acquisition includes any deferred consideration payable to any seller, such as
payment under a seller note, Additional Earn-Out Obligations, or extraordinary
payments under consulting, employment or lease agreements with such seller or
its Affiliates, such deferred consideration shall in all cases be expressly
subordinated to payment of the Obligations pursuant to an Additional Seller
Subordinated Note or a subordination agreement substantially in the form of
Exhibit H (or an agreement containing substantially similar terms), except as
otherwise provided in this Agreement;

 

-27-



--------------------------------------------------------------------------------



 



(v) Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.07 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.07(f));
(vi) the Borrower shall have delivered to the Administrative Agent at least 5
Business Days prior to such proposed acquisition, (x) a Compliance Certificate
evidencing compliance with Section 6.07 as required under clause (v) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.07; provided, however, that the Borrower shall not be required to
deliver a Compliance Certificate with respect to any proposed acquisition the
aggregate consideration for which is less than $10,000,000, and (z) copies of
the definitive documentation relating to such proposed acquisition, unless the
aggregate consideration to be delivered in connection with the proposed
acquisition is less than $10,000,000; and
(vii) any Person or assets or division as acquired in accordance herewith
(y) shall be in the same or a similar or related business or lines of business
in which the Borrower and/or its Subsidiaries are permitted to be engaged
pursuant to Section 6.12 and (z) if the aggregate consideration to be paid in
connection with the proposed acquisition is greater than or equal to
$10,000,000, shall have generated positive Consolidated Adjusted EBITDA (after
allowing for pro forma adjustments as may be permitted in Section 6.07(f)) for
the most recently completed four-Fiscal Quarter period prior to the date of such
acquisition.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.
“Permitted Sale-Leasebacks” as defined in Section 6.10.
“Permitted Subordinated Debt Redemption” means any redemption, purchase,
retirement or defeasance (including in substance or legal defeasance) of
Permitted Subordinated Indebtedness that is made with the net Cash proceeds of a
substantially simultaneous issuance of any common stock of Holdings.

 

-28-



--------------------------------------------------------------------------------



 



“Permitted Subordinated Indebtedness” means Indebtedness of Holdings that is
expressly subordinate and junior to the payment and performance in full of all
the Obligations on terms and conditions, taken as a whole, not materially less
favorable to the Lenders than those contained in Exhibit I; provided that
(a) the terms of such Indebtedness do not provide for any repayment, mandatory
redemption, sinking fund obligation or other payment prior to the date that is
91 days after the Maturity Date, or, if later, the final maturity of any
Incremental Term Loans, other than, in each case, (i) solely at the option of
Holdings and (ii) mandatory payments (X) in respect of the conversion thereof or
(Y) upon the occurrence of an event or circumstance that constitutes a
“fundamental change” or “change of control” (or any similar term) under the
documents governing such Indebtedness, in each case on market terms on the date
of issuance, (b) the covenants, events of default and other terms of such
Indebtedness, taken as a whole, (i) are market terms on the date of issuance,
(ii) are not more restrictive on Holdings and its Subsidiaries than the terms of
the Credit Documents, (iii) do not require the maintenance or achievement of any
financial performance standards other than as a condition to taking specified
actions and (iv) the interest rate applicable to such Indebtedness does not
exceed 5% per annum, (c) no Subsidiary of Holdings other than the Borrower is an
obligor in respect of such Indebtedness, (d) such Indebtedness is incurred on or
before June 30, 2008 and (e) the aggregate outstanding principal amount of such
Indebtedness does not exceed $200,000,000 at any time.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM International Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527-05, or any successor
standard thereto, and (ii) was conducted no more than six months prior to the
date such report is required to be delivered hereunder by one or more
environmental consulting firms reasonably satisfactory to the Administrative
Agent.
“Pricing Schedule” means the pricing schedule attached hereto as Appendix A so
denominated.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office located in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

-29-



--------------------------------------------------------------------------------



 



“Pro Rata Share” has the meaning given such term in Section 7.10.
“Projections” as defined in Section 4.08.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrances of the affected
real property.
“Reference Time” has the meaning given such term in the definition of “Available
Amount”.
“Register” has the meaning given such term in Section 10.04(b).
“Related Agreements” means, collectively, the Borrower Operating Agreement and
any document pursuant to which any Subordinated Indebtedness is issued or
otherwise incurred.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material).
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Term Loans
and unused Commitments at such time.

 

-30-



--------------------------------------------------------------------------------



 



“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any Capital Stock of Holdings or the Borrower now or
hereafter outstanding, except a dividend payable solely in shares of that class
of Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Holdings or the
Borrower now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Holdings or the Borrower now or
hereafter outstanding, (iv) any payment or prepayment (other than a payment or
prepayment solely in the form of common stock of Holdings) of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness and (v) any payment (other than a
payment solely in the form of common stock of Holdings) in respect of the
conversion of any Permitted Subordinated Indebtedness or any Additional
Permitted Subordinated Indebtedness.
“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Maturity Date (or, if earlier, the date on which all
outstanding Revolving Commitments terminate).
“Revolving Borrowing” mean a borrowing of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, such Lender’s
commitment to make or otherwise fund any Revolving Loan and to acquire
participations in Letters of Credit and Swingline Loans hereunder, as such
amounts may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The amount of each Lender’s Revolving
Commitment as of the date hereof is set forth opposite such Lender’s name on
Appendix B as such Lender’s “Revolving Commitment”.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with a Revolving
Credit Exposure.
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.01(a)(ii).

 

-31-



--------------------------------------------------------------------------------



 



“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
“Sale-Leaseback” has the meaning given such term in Section 6.10.
“Sanctioned Entity” means (i) a country or a government of a country, (ii) an
agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
“Secured Parties” means, collectively, (a) the Lenders, (b) the Issuing Bank,
(c) the Swingline Lender, (d) the Administrative Agent, (e) the Collateral
Agent, (f) each Lender Counterparty, (g) each party providing Banking Services
to any Credit Party, (h) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under the Credit Documents and (i) the
counterparty to the Existing Secured Hedging Obligations.
“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means the Security Agreement to be executed by the Borrower
and each Guarantor substantially in the form of Exhibit F.
“Seller Subordinated Notes” means, collectively, the Existing Seller
Subordinated Notes and any Additional Seller Subordinated Notes.
“Senior Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Senior Secured Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date.

 

-32-



--------------------------------------------------------------------------------



 



“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business or any transaction contemplated
or undertaken after the Closing Date; and (c) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).
“Statutory Reserve Rate” means, with respect to the Adjusted LIBO Rate, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subject Transaction” as defined in Section 6.07(f).
“Subordinated Indebtedness” means (i) Indebtedness of the Borrower or any of its
Subsidiaries under any Seller Subordinated Notes and under any Earn-Out
Obligations and (ii) Permitted Subordinated Indebtedness and Additional
Permitted Subordinated Indebtedness.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

-33-



--------------------------------------------------------------------------------



 



“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
“Swingline Lender” means JPMCB in its capacity as Swingline Lender hereunder,
together with its permitted successors and assigns in such capacity.
“Swingline Loan” means a Loan made by Swingline Lender to the Borrower pursuant
to Section 2.04.
“Syndication Agent” means Wachovia Bank, National Association.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.
“Term Loan” means an Initial Term Loan or an Incremental Term Loan.
“Term Loan Commitment” means an Initial Term Loan Commitment or an Incremental
Term Loan Commitment.
“Title Policy” as defined in Section 3.01(i).
“Total Revolving Commitments” means the Revolving Commitments of all Lenders in
the aggregate. The Total Revolving Commitments as of the Closing Date is
$75,000,000.
“Total Revolving Credit Exposure” means, as at any date of determination, the
aggregate amount of each Revolving Lender’s Revolving Credit Exposure.

 

-34-



--------------------------------------------------------------------------------



 



“Transactions” means the execution, delivery and performance by the Borrower and
each Guarantor of this Agreement, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“Unused Revolving Commitment” means, with respect to each Lender, the amount by
which such Lender’s Revolving Commitment exceeds the sum of (i) such Lenders’
Revolving Loans and (ii) such Lender’s LC Exposure.
“Upcoming ECF Payment Date” has the meaning given such term in the definition of
“Available Amount”.
Section 1.02. Classification Of Borrowings and Loans. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Interest Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Interest Type (e.g.,
a “Eurodollar Borrowing”) or by Class and Interest Type (e.g., a “Eurodollar
Revolving Borrowing”).
Section 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Financial statements and other information required to
be delivered by Holdings to Lenders pursuant to Sections 5.01(a) and 5.01(b)
shall be prepared in accordance with GAAP (and delivered together with the
reconciliation statements provided for in Section 5.01(d), if applicable).

 

-35-



--------------------------------------------------------------------------------



 



Section 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
ARTICLE 2
The Credits
Section 2.01. Revolving and Term Loan Commitments. (a) Subject to the terms and
conditions set forth herein:
(i) each Term Lender listed on Appendix B hereto agrees to make an Initial Term
Loan to the Borrower on the Closing Date in a principal amount not exceeding its
Term Loan Commitment; and
(ii) each Revolving Lender agrees to make Revolving Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not at any time result in such Lender’s Revolving Credit
Exposure exceeding its Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid in respect of Term Loans may not be reborrowed.
Section 2.02. Revolving and Term Loans. (a) Each Revolving Loan and Term Loan
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class, as the Borrower may request (subject to Section 2.16)
in accordance herewith. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

-36-



--------------------------------------------------------------------------------



 



(b) Subject to Section 2.16, each Revolving Loan shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
Eurodollar Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03. Requests To Borrow Revolving Or Term Loans. To request a Revolving
Borrowing or Term Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of a ABR Revolving Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may
be given not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic borrowing request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request.

 

-37-



--------------------------------------------------------------------------------



 



Each such telephonic borrowing request and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i) whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;
(ii) the aggregate amount of the requested Borrowing;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $10,000,000 or
(ii) the sum of the total Revolving Credit Exposures exceeding the Total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

-38-



--------------------------------------------------------------------------------



 



(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

-39-



--------------------------------------------------------------------------------



 



Section 2.05. Letters Of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $10,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the Total Revolving Commitments.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

-40-



--------------------------------------------------------------------------------



 



(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Revolving Lenders, the Issuing Bank hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a
Revolving Loan and shall not relieve the Borrower of its obligation to reimburse
such LC Disbursement.

 

-41-



--------------------------------------------------------------------------------



 



(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

-42-



--------------------------------------------------------------------------------



 



(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.15(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.14(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

-43-



--------------------------------------------------------------------------------



 



(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “Letter of Credit Account”), an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Sections 8.01(f) or 8.01(g). Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the Letter of Credit Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in the Letter of Credit Account.
Moneys in the Letter of Credit Account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
Section 2.06. Funding Of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

-44-



--------------------------------------------------------------------------------



 



(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Section 2.07. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

-45-



--------------------------------------------------------------------------------



 



(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i) the Borrowing to which such Interest Election applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election,
which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

-46-



--------------------------------------------------------------------------------



 



Section 2.08. Termination And Reduction Of Commitments. (a) Unless previously
terminated, (i) the Initial Term Loan Commitments shall terminate on the Closing
Date immediately after the closing hereunder and (ii) the Revolving Commitments
will terminate on the Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) the amount of each reduction of the
Revolving Commitments shall be an integral multiple of $500,000 and not less
than $2,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayment of Revolving Loans pursuant to Sections 2.10, 2.11 and 2.12, the
total Revolving Credit Exposures would exceed the Total Revolving Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.
Section 2.09. Repayment Of Loans; Evidence Of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender then unpaid principal amount of each Revolving Loan on
the Maturity Date, (ii) to the Administrative Agent for the account of each Term
Lender then unpaid principal amount of each Term Loan on the Maturity Date and
(iii) to the Swingline Lender then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
then outstanding.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

-47-



--------------------------------------------------------------------------------



 



(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender of
each Class hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent (each, a “Note”). Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 10.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).
Section 2.10. Scheduled Repayment Of Term Loans. (a) The principal amounts of
the Initial Term Loans shall be repaid in consecutive quarterly installments
(each, an “Installment”) in the aggregate amounts set forth below (as adjusted
pursuant to Section 2.10(b)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment, on the last day of each Fiscal Quarter commencing March 31, 2008:

          Fiscal Quarter   Term Loan Installments  
March 31, 2008
  $ 3,437,500  
June 30, 2008
    3,437,500  
September 30, 2008
    3,437,500  
December 31, 2008
    3,437,500  
March 31, 2009
    5,156,250  
June 30, 2009
    5,156,250  
September 30, 2009
    5,156,250  
December 31, 2009
    5,156,250  
March 31, 2010
    13,750,000  
June 30, 2010
    13,750,000  
September 30, 2010
    13,750,000  
December 31, 2010
    13,750,000  
March 31, 2011
    17,187,500  
June 30, 2011
    17,187,500  
September 30, 2011
    17,187,500  
December 31, 2011
    17,187,500  
March 31, 2012
    29,218,750  
June 30, 2012
    29,218,750  
September 30, 2012
    29,218,750  
December 31, 2012
    29,218,750  

 

-48-



--------------------------------------------------------------------------------



 



(b) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Initial Term Loans, as the case may be, in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and the Initial
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Maturity Date.
Section 2.11. Optional Prepayment Of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.15. Any prepayment of a Eurodollar Borrowing
pursuant to this paragraph other than on the last day of an Interest Period
applicable thereto shall be subject to payment of the amounts described in
Section 2.18.

 

-49-



--------------------------------------------------------------------------------



 



Section 2.12. Mandatory Prepayments and Commitment Reductions.
(a) Asset Sales. No later than three (3) Business Days following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds
(excluding any Net Asset Sale Proceeds received in connection with the sale or
disposition of inventory or used equipment in the ordinary course of business),
the Borrower shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.13(b) in an aggregate amount equal
to such Net Asset Sale Proceeds; provided that, so long as no Default or Event
of Default shall have occurred and be continuing, the Borrower shall have the
option, directly or through one or more of its Subsidiaries, to invest Net Asset
Sale Proceeds in long term productive assets of the general type used in the
business of the Borrower and its Subsidiaries that are reinvested or identified
for reinvestment within one hundred eighty days of receipt thereof and
subsequently reinvested within two hundred seventy days of receipt thereof;
provided further that, pending any such investment, all such Net Asset Sale
Proceeds shall be applied to prepay Revolving Loans to the extent outstanding
(without a reduction in the Total Revolving Commitments).
(b) Insurance/Condemnation Proceeds. No later than three (3) Business Days
following the date of receipt by Holdings or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
the Borrower shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.13(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds in long term productive assets
of the general type used in the business of the Borrower and its Subsidiaries
that are reinvested or identified for reinvestment within one hundred eighty
days of receipt thereof and subsequently reinvested within two hundred seventy
days of receipt thereof, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided further that, pending any
such investment, all such Net Insurance/Condemnation Proceeds, as the case may
be, shall be applied to prepay Revolving Loans to the extent outstanding
(without a reduction in Revolving Commitments).
(c) Issuance of Equity Securities. No later than three (3) Business Days
following the date of receipt by Holdings of any Cash proceeds from a capital
contribution to, or the issuance of any Capital Stock of, Holdings or any of its
Subsidiaries (other than (i) pursuant to any employee stock or stock option
compensation plan or a Permitted Acquisition or warrants or options in existence
as of the Closing Date and (ii) to the extent such Cash proceeds have been (or,
substantially concurrently with the receipt thereof, will be) applied to effect
a Permitted Subordinated Debt Redemption pursuant to Section 6.04(h)), the
Borrower shall prepay the Loans in an aggregate amount equal to 50% of such net
proceeds (net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses); provided, during any period in which the Senior Secured Leverage
Ratio (determined for any such period by reference to the most recent Compliance
Certificate delivered pursuant to Section 5.01(c) calculating the Senior Secured
Leverage Ratio) shall be 2.50:1.00 or less, the Borrower shall only be required
to make the prepayments and/or reductions otherwise required hereby in an amount
equal to 25% of such net proceeds.

 

-50-



--------------------------------------------------------------------------------



 



(d) Issuance of Debt. No later than three (3) Business Days following the date
of receipt by Holdings or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Holdings or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.01), the Borrower shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.13(b) in an
aggregate amount equal to 100% of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.
(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year, the Borrower shall, no later than the
earlier of (i) one hundred twenty (120) days after the end of such Fiscal Year
or (ii) the date of filing of Holding’s or the Borrower’s required public
filings, prepay the Loans and/or the Revolving Commitments shall be permanently
reduced as set forth in Section 2.13(b) in an aggregate amount equal to 50% of
such Consolidated Excess Cash Flow; provided, during any period in which the
Senior Secured Leverage Ratio (determined for any such period by reference to
the most recent Compliance Certificate delivered pursuant to Section 5.01(c)
calculating the Senior Secured Leverage Ratio) shall be 2.50:1.00 or less, the
Borrower shall only be required to make the prepayments and/or reductions
otherwise required hereby in an amount equal to 25% of such net proceeds.
(f) Revolving Loans and Swingline Loans. The Borrower shall from time to time
prepay first, the Swingline Loans, and second, the Revolving Loans to the extent
necessary so that the total Revolving Credit Exposure of all Revolving Lenders
shall not at any time exceed the Total Revolving Commitments then in effect.
(g) Prepayments Under Subordinated Indebtedness. In addition to any of the
prepayments required pursuant to the foregoing provisions of this Section 2.12,
the Borrower shall prepay the Loans (without permanently reducing the Total
Revolving Commitments unless so required to effect the purposes of this
Section 2.12(g)) in amounts and on dates so as to minimize or eliminate any
mandatory prepayment (prior to the scheduled maturity of any Subordinated
Indebtedness) otherwise required pursuant to the terms of any Subordinated
Indebtedness if and to the extent such other prepayment can be eliminated or
minimized as a result of a prepayment pursuant to this Section 2.12(g).

 

-51-



--------------------------------------------------------------------------------



 



(h) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.12(a) through
2.12(e), the Borrower shall deliver to the Administrative Agent a certificate of
an Authorized Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow, as the case may be. In
the event that the Borrower shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the Borrower shall
promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
the Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess. Each such certificate shall specify the prepayment date, the Class and
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid determined in accordance with Section 2.13(b) and
Section 2.13(d). All prepayments under this Section 2.12 shall be subject to
Section 2.18, but shall otherwise be without premium or penalty, and shall, to
the extent required by Section 2.15, be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.
Section 2.13. Application of Prepayments/Reductions.
(a) Application of Voluntary Prepayments by Class of Loans. Any prepayment of
any Loan pursuant to Section 2.11 shall be applied as specified by the Borrower
in the applicable notice of prepayment; provided, in the event the Borrower
fails to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied as follows:
first, to repay outstanding Swingline Loans to the full extent thereof;
second, to repay outstanding Revolving Loans to the full extent thereof; and
third, to prepay the Term Loans.
Any prepayment of any Term Loan pursuant to Section 2.11 shall be further
applied on a pro rata basis to reduce the remaining scheduled Installments of
principal on such Term Loan.

 

-52-



--------------------------------------------------------------------------------



 



(b) Application of Mandatory Prepayments by Class of Loans. Any amount required
to be paid pursuant to Sections 2.12(a) through 2.12(e) and 2.12(g) shall be
applied as follows:
first, to prepay Term Loans pro rata across the remaining scheduled Installments
of principal of the Term Loans;
second, to prepay the Swingline Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;
third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;
fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;
fifth, to cash collateralize Letters of Credit (as described in Section 2.13(c))
and to further permanently reduce the Revolving Loan Commitments by the amount
of such cash collateralization; and
sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.
(c) If, after giving effect to the prepayment in full of the Revolving Loans and
Swingline Loans pursuant to Section 2.13(b), the LC Exposure plus any accrued
and unpaid interest thereon in excess of the amount of cash held in the Letter
of Credit Account exceeds the Total Revolving Commitments, the Borrower shall
deposit into the Letter of Credit Account an amount equal to the amount by which
the aggregate LC Exposure plus any accrued and unpaid interest thereon in excess
of the amount of cash held in the Letter of Credit Account so exceeds the Total
Revolving Commitments. The provisions of Section 2.05(j) shall apply, mutatis
mutandis, to all amounts deposited into the Letter of Credit Account pursuant to
this Section 2.13(c).
(d) Application of Prepayments by Type of Loans. Considering each Class of Loans
being prepaid separately, any prepayment thereof shall be applied first to ABR
Loans to the full extent thereof before application to Eurodollar Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.18.

 

-53-



--------------------------------------------------------------------------------



 



Section 2.14. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the respective accounts of the Administrative Agent, the Arrangers and the
Lenders, such fees as have been separately agreed among the parties, at such
times as have been agreed.
(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily Unused Revolving Commitment of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Revolving Commitment terminates. Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Total Revolving Commitments terminate, commencing
on the first such date to occur after the date hereof. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.25% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

-54-



--------------------------------------------------------------------------------



 



Section 2.15. Interest. (a) Except as otherwise set forth herein, the Loans
comprising each ABR Borrowing (including each Swingline Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b) Except as otherwise set forth herein, the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided hereunder (or in the
applicable Joinder Agreement, if any) or (ii) in the case of any other amount,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section (or in the applicable Joinder Agreement, if any).
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

-55-



--------------------------------------------------------------------------------



 



(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.01(a), 5.01(b) or 5.01(c) is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a
corrected financial statement and a corrected Compliance Certificate for such
Applicable Period, (ii) the Applicable Rate shall be determined based on the
corrected Compliance Certificate for such Applicable Period, and (iii) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with this Agreement. This Section 2.15(f) shall not limit
the rights of the Administrative Agent or the Lenders with respect to
Section 2.15(c) and Article 8.
Section 2.16. Alternate Rate Of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b) Lenders whose Loans to be included in such Borrowing aggregate more than 50%
thereof advise the Administrative Agent that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining such Loans
(or Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
Section 2.17. Increased Costs. (a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

-56-



--------------------------------------------------------------------------------



 



(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-57-



--------------------------------------------------------------------------------



 



Section 2.18. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.21, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 2.19. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

-58-



--------------------------------------------------------------------------------



 



(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.19, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.19 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

-59-



--------------------------------------------------------------------------------



 



Section 2.20. Payments Generally; Pro Rata Treatment; Sharing Of Set-offs.
(a) The Borrower (or the applicable Guarantor) shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.17,
2.18, 2.19, 7.08, or otherwise) prior to 2:00 p.m., New York City time, on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.17, 2.18, 2.19 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest, fees and expenses then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal of the Loans and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of a Class or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class and participations in LC
Disbursements and Swingline Loans (if applicable) and accrued interest thereon
than the proportion received by any other Lender holding Loans of such Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans of such Class and participations in LC
Disbursements and Swingline Loans (if applicable) of other Lenders holding Loans
of such Class to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders holding Loans of such Class ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans of such Class and participations in LC Disbursements and
Swingline Loans (if applicable);

 

-60-



--------------------------------------------------------------------------------



 



provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.20(d) or 10.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

-61-



--------------------------------------------------------------------------------



 



Section 2.21. Mitigation Obligations; Replacement Of Lenders. (a) If any Lender
requests compensation under Section 2.17, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.17 or Section 2.19, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If any Lender requests compensation under Section 2.17, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.17 or payments required to be made
pursuant to Section 2.19, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

-62-



--------------------------------------------------------------------------------



 



Section 2.22. Incremental Facilities. The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “Incremental Term Loan Commitments”) by an amount not less
than $5,000,000 individually and integral multiples of $1,000,000 in excess of
that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the Incremental Term Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (B) the identity of each Lender or other Person that is an Eligible
Incremental Term Loan Lender (each a “Incremental Term Loan Lender”) to whom the
Borrower proposes any portion of such Incremental Term Loan Commitments be
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Incremental Term Loan Commitments
may elect or decline, in its sole discretion, to provide a Incremental Term Loan
Commitment. Such Incremental Term Loan Commitments shall become effective, as of
such Increased Amount Date; provided that (1) no Default or Event of Default
shall exist on such Increased Amount Date before or after giving effect to such
Incremental Term Loan Commitments; (2) both before and after giving effect to
the making of any Incremental Term Loans, each of the conditions set forth in
Section 3.02 shall be satisfied; (3) the Senior Secured Leverage Ratio on a pro
forma basis after giving effect to such Incremental Term Loan Commitments as of
the last day of the most recently ended Fiscal Quarter shall be less than
2.50:1.00; (4) the Incremental Term Loan Commitments shall be effected pursuant
to one or more Joinder Agreements executed and delivered by the Borrower and the
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.19(e) (in the case
of a Incremental Term Loan Lender that is a Foreign Lender); and (5) the
Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.
On any Increased Amount Date on which any Incremental Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Incremental Term Loan Lender shall make a Loan to the Borrower (a
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a Term
Lender hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.
The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof of
Incremental Term Loan Commitments and the Incremental Term Loan Lenders, subject
to the assignments contemplated by this Section.

 

-63-



--------------------------------------------------------------------------------



 



The terms and provisions of the Incremental Term Loans and Incremental Term Loan
Commitments shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Initial Term Loans. In any event (i) the weighted
average life to maturity of all Incremental Term Loans shall be no shorter than
the weighted average life to maturity of the Initial Term Loans, (ii) the
applicable Incremental Term Loan Maturity Date shall be no shorter than the
final maturity of the Initial Term Loans and (iii) the rate of interest
applicable to the Incremental Term Loans shall be determined by the Borrower and
the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided however that the interest rate applicable to the Incremental
Term Loans shall not be greater than the interest rate applicable to Initial
Term Loans plus 0.25% per annum unless the applicable interest rate applicable
to the Initial Term Loans is increased so as to equal the interest rate
applicable to the Incremental Term Loans less 0.25% per annum (with
corresponding increases to the other Applicable Rates applicable to the Term
Loans). Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.22.
ARTICLE 3
Conditions Precedent
Section 3.01. Closing Date. The obligation of any Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.02, of the following conditions on or before the
Closing Date:
(a) Credit Documents. The Administrative Agent shall have received sufficient
copies of each Credit Document in a form satisfactory to the Administrative
Agent originally executed and delivered by each applicable Credit Party for each
Lender.
(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the Board of Directors or similar governing body of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each of
(A) Holdings’, (B) the Borrower’s and (C) each other Credit Party’s jurisdiction
of incorporation, organization or formation, each dated a recent date prior to
the Closing Date; and (v) such other documents as the Administrative Agent may
reasonably request.

 

-64-



--------------------------------------------------------------------------------



 



(c) Organizational and Capital Structure. The organizational structure and
capitalization of Holdings and its Subsidiaries shall be as set forth on
Schedule 3.01(c).
(d) Related Agreements. There shall be no defaults or events of default (as may
be defined in the applicable Related Agreement) under any Related Agreements and
each Related Agreement shall be in full force and effect.
(e) Existing Credit Agreement. The Administrative Agent shall be satisfied that
all amounts due or outstanding in respect of the Existing Credit Agreement shall
have been (or substantially simultaneously with the Closing Date shall be) paid
in full, all commitments in respect thereof terminated and all guarantees
therefor and collateral with respect thereto discharged and released.
(f) Other Existing Indebtedness. On the Closing Date, Holdings and its
Subsidiaries shall have delivered to the Administrative Agent (A) a fully
executed or conformed copy of each document evidencing the Existing Seller
Subordinated Notes and the Existing Earn-Out Obligations, (B) a certificate from
an Authorized Officer of each applicable Credit Party, in form and substance
satisfactory to the Administrative Agent, with respect thereto and (C) a
schedule setting forth all Indebtedness of Holdings and its Subsidiaries to be
outstanding on the Closing Date (except that Indebtedness in respect of Capital
Leases shall be as of October 31, 2007) (after giving effect to the Borrowings
to be made hereunder on the Closing Date and the application of the proceeds
therefrom), certified as of the Closing Date by a financial officer of Holdings
as being true and complete in all material respects.
(g) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the Related
Agreements or the financing thereof and no action, request for stay, petition
for review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
(h) Financial Statements. The Administrative Agent shall have received (i) the
audited consolidated financial statements of Holdings and its Subsidiaries for
the immediately preceding three (3) Fiscal Years ended prior to the Closing Date
and (ii) the unaudited interim consolidated financial statements of Holdings and
its Subsidiaries for each Fiscal Quarter ended subsequent to the date of the
latest financial statements delivered pursuant to clause (i) of this paragraph
as to which such financial statements are available.

 

-65-



--------------------------------------------------------------------------------



 



(i) Real Estate Assets. In order to create in favor of the Collateral Agent, for
the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected first priority security interest in
certain Real Estate Assets, the Collateral Agent shall have received from the
Borrower and each applicable Guarantor:
(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.01(i) (each, a “Closing Date Mortgaged Property");
(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Closing Date Mortgaged Property
is located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent;
(iii) in the case of each Leasehold Property, if any, that is a Closing Date
Mortgaged Property, (A) a Landlord Consent and Estoppel and (B) evidence that
such Leasehold Property is a Recorded Leasehold Interest;
(iv) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefore issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to each Closing Date Mortgaged Property or such
title endorsements and/or updates to the title insurance policies for any
Closing Date Mortgaged Property previously delivered to the Collateral Agent on
the Closing Date, as may be reasonably required by the Collateral Agent (each, a
“Title Policy”), evidencing title insurance coverage in amounts not less than
the fair market value of each Closing Date Mortgaged Property, together with a
title report issued by a title company with respect thereto, dated not more than
thirty days prior to the Closing Date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Collateral Agent and (B) evidence
satisfactory to the Collateral Agent that such Credit Party has paid to the
title company or to the appropriate Governmental Authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Closing Date Mortgaged Property in the appropriate real
estate records; and

 

-66-



--------------------------------------------------------------------------------



 



(v) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to the Collateral Agent.
(j) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid, perfected first priority
security interest in the personal property Collateral, the Collateral Agent
shall have received:
(i) evidence satisfactory to the Collateral Agent of the compliance by each
Credit Party of its obligations under the Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);
(ii) A completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to the Collateral Agent, of all effective UCC financing statements
(or equivalent filings) made with respect to any personal or mixed property of
any Credit Party in the jurisdictions specified in the Perfection Certificate,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);
(iii) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of the Collateral Agent in such Collateral and such other
matters governed by the laws of each jurisdiction in which any Credit Party or
any personal property Collateral is located as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent; and

 

-67-



--------------------------------------------------------------------------------



 



(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including, without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by the Collateral Agent.
(k) Evidence of Insurance. The Collateral Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to Section 5.05 is
in full force and effect and that the Collateral Agent, for the benefit of the
Lenders, has been named as additional insured and loss payee thereunder to the
extent required under Section 5.05.
(l) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of those counsel for Credit Parties set forth in Schedule 3.01(l), in the form
of Exhibit B and as to such other matters as the Administrative Agent may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to the
Administrative Agent, the Collateral Agent and the Lenders).
(m) Fees and Expenses. The Borrower shall have paid to the Arrangers and the
Administrative Agent the fees payable on the Closing Date referred to in
Section 2.14(a).
(n) Closing Date Certificate. Holdings and the Borrower shall have delivered to
the Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.
(o) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs any of transactions contemplated by the Credit
Documents or the Related Agreements, or that could reasonably be expected to
have a Material Adverse Effect.
(p) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by the
Administrative Agent and its counsel shall be satisfactory in form and substance
to the Administrative Agent and such counsel, and the Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as the Administrative Agent may reasonably request.

 

-68-



--------------------------------------------------------------------------------



 



Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document on the Closing Date.
Section 3.02. Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue, amend, renew or extend any Letter of
Credit, on any Credit Date, including the Closing Date, are subject to the
satisfaction, or waiver in accordance with Section 10.02, of the following
conditions precedent:
(a) the Administrative Agent shall have received a fully executed and delivered
Borrowing Request or request for issuance of a Letter of Credit, as the case may
be;
(b) after making the Credit Extensions requested on such Credit Date, the Total
Revolving Credit Exposure shall not exceed the Total Revolving Commitments then
in effect;
(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date;
(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;
(e) on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received such other documents or information as
Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit; and
(f) as of such Credit Date, the Leverage Ratio determined as of such date after
giving effect to the contemplated Credit Extension shall not exceed the maximum
Leverage Ratio permitted as of the last day of the immediately preceding Fiscal
Quarter pursuant to Section 6.07(c).

 

-69-



--------------------------------------------------------------------------------



 



The Administrative Agent shall be entitled, but not obligated to, request and
receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of the Administrative Agent
such request is warranted under the circumstances.
ARTICLE 4
Representations and Warranties
In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:
Section 4.01. Organization; Requisite Power and Authority; Qualification. Each
of Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect. Schedule 4.01 correctly identifies
the jurisdiction of organization of each of Holdings and each of its
Subsidiaries as of the date hereof.
Section 4.02. Capital Stock and Ownership. The Capital Stock of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non assessable. Except as set forth on Schedule 4.02, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there is no Capital Stock of Holdings or any of its Subsidiaries outstanding
which upon conversion or exchange would require, the issuance by Holdings or any
of its Subsidiaries of any additional Capital Stock of Holdings or any of its
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, Capital Stock of Holdings or
any of its Subsidiaries. Schedule 4.02 correctly sets forth the ownership
interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the date hereof.

 

-70-



--------------------------------------------------------------------------------



 



Section 4.03. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
Section 4.04. No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries except
(i) to the extent that payments required to be made under the documents pursuant
to which any Permitted Subordinated Indebtedness has been (or will be) created
are prohibited under this Agreement or (ii) to the extent such conflict, breach
or default could not reasonably be expected to have a Material Adverse Effect;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of the Collateral
Agent, on behalf of Secured Parties); or (d) require any approval of
(i) stockholders, members or partners or (ii) any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Subsidiaries,
except in each case for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders and except for, in
the case of clause (ii), any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.
Section 4.05. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation, as of the Closing Date,
other than certain filings required by the Securities Exchange Act of 1934.
Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

 

-71-



--------------------------------------------------------------------------------



 



Section 4.07. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from normal year end audit adjustments. As of the date hereof, neither the
Borrower nor any of its Subsidiaries had any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower and any of its Subsidiaries taken as a whole.
Section 4.08. Projections. On and as of the Closing Date, the projected
financial information of Holdings and its Subsidiaries for the period Fiscal
Year 2008 through and including Fiscal Year 2012 (the “Projections”) were based
on good faith estimates and assumptions made by the management of Holdings;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material; provided further, as of
the Closing Date, management of the Borrower believed that the Projections were
reasonable and attainable.
Section 4.09. No Material Adverse Change. Since December 31, 2006, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
Section 4.10. No Restricted Junior Payments. Since December 31, 2006, neither
Holdings nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment except as permitted pursuant to Section 6.04.
Section 4.11. Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-72-



--------------------------------------------------------------------------------



 



Section 4.12. Payment of Taxes. Except as otherwise permitted under
Section 5.03, all tax returns and reports of Holdings and/or any of its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which have
become due and payable have been timely paid when due and payable. Holdings
knows of no proposed tax assessment against Holdings or any of its Subsidiaries
that is not being actively contested by Holdings or such Subsidiary in good
faith and by appropriate proceedings; provided, that with respect to each
proposed tax assessment, if any, known to Holdings, an adequate reserve or other
appropriate provision, if any, in conformity with GAAP shall have been made or
provided therefore.
Section 4.13. Properties.
(a) Title. Each of Holdings and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.07 and in the most
recent financial statements delivered pursuant to Section 5.01, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.08. Except
as permitted by Section 6.02, all such properties and assets are free and clear
of Liens.
(b) Real Estate. As of the date hereof, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in
Schedule 4.13(b) is in full force and effect and Holdings does not have
knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

-73-



--------------------------------------------------------------------------------



 



Section 4.14. Environmental Matters. Neither Holdings nor any of its
Subsidiaries nor any of their respective Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each of Holdings’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Holdings or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Holdings
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Holdings’ or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260 270 or any state equivalent in violation of
law. Compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws could not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. No event or
condition has occurred or is occurring with respect to Holdings or any of its
Subsidiaries relating to any Environmental Law, any Release of Hazardous
Materials, or any Hazardous Materials Activity which individually or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect.
Section 4.15. No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
Section 4.16. Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the date hereof, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults in any material respect currently exist thereunder.
Section 4.17. Governmental Regulation. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

-74-



--------------------------------------------------------------------------------



 



Section 4.18. Margin Stock. Neither Holdings nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board.
Section 4.19. Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the knowledge of Holdings and
the Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any of
its Subsidiaries or to the knowledge of Holdings and the Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Holdings or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect, and (c) to the knowledge of Holdings and the
Borrower, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the knowledge of
Holdings and the Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor
any of their respective ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law that remains unpaid or unsatisfied. The hours worked and
payments made to employees of Holdings or any of its Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable legal
requirements. All material payments due from Holdings or any of its Subsidiaries
on account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Holdings or any of its
Subsidiaries, as the case may be.

 

-75-



--------------------------------------------------------------------------------



 



Section 4.20. Employee Benefit Plans. Holdings, each of its Subsidiaries and
each of their respective ERISA Affiliates are in substantial compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have substantially performed all their
obligations under each Employee Benefit Plan. Each Employee Benefit Plan which
is intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. Other than
contribution and expense reimbursement in the ordinary course, no liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA
exists as of the Closing Date, and no such liability is expected to be incurred
by Holdings, any of its Subsidiaries or any of their ERISA Affiliates other than
contribution and expense reimbursement in the ordinary course. No ERISA Event
has occurred or is reasonably expected to occur. Except to the extent disclosed
on Schedule 4.20 or as required under Section 4980B of the Internal Revenue Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored or maintained by Holdings, any of its Subsidiaries
or any of their ERISA Affiliates, (determined as of the end of the most recent
plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the aggregate current value of the assets of such Pension Plan. As of the
most recent valuation date for each Multiemployer Plan for which the actuarial
report is available, the potential liability of Holdings, its Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $1,500,000. Holdings, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan. With respect to any Employee Benefit Plan
sponsored by an ERISA Affiliate, the representations and warranties in this
paragraph apply to such plan only on and after the date on which the sponsoring
entity became an ERISA Affiliate.
Section 4.21. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.
Section 4.22. Solvency. Each Credit Party is and, upon the incurrence of any
Obligation by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

 

-76-



--------------------------------------------------------------------------------



 



Section 4.23. Related Agreements.
(a) Delivery. Holdings and the Borrower have delivered to the Administrative
Agent complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the date hereof and (ii) copies of any
material amendment, restatement, supplement or other modification to or waiver
of each Related Agreement entered into after the date hereof.
(b) Representations and Warranties. Except to the extent otherwise expressly set
forth herein or in the schedules hereto, and subject to the qualifications set
forth therein, each of the representations and warranties given by any Credit
Party in any Related Agreement is true and correct in all material respects as
of the Closing Date (or as of any earlier date to which such representation and
warranty specifically relates). Notwithstanding anything in the Related
Agreement to the contrary, the representations and warranties of each Credit
Party set forth in this Section 4.23 shall, solely for purposes hereof, survive
the Closing Date for the benefit of the Lenders.
(c) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Related Agreements have been obtained and are in full force and effect.
Section 4.24. Compliance With Statutes, etc. Each of Holdings and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Holdings or any of its Subsidiaries),
except such non compliance that could not reasonably be expected to result in a
Material Adverse Effect.
Section 4.25. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or the
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Holdings or the Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

-77-



--------------------------------------------------------------------------------



 



Section 4.26. Existing Seller Subordinated Notes and Existing Earn-Out
Obligations. Holdings and the Borrower have delivered to the Administrative
Agent complete and correct copies of (a) each document evidencing the Existing
Seller Subordinated Notes and the Existing Earn-Out Obligations and (b) copies
of any amendment, restatement, supplement or other modification to or waiver of
any such document entered into after the date hereof.
Section 4.27. OFAC Compliance. None of Holdings, the Borrower, any Subsidiary of
the Holdings or any Affiliate of the Borrower are in violation of and shall not
violate any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.
ARTICLE 5
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been otherwise provided for in a manner satisfactory to the Administrative Agent
and the Issuing Bank) and all LC Disbursements shall have been reimbursed, the
Credit Parties jointly and severally covenant and agree with the Lenders that:
Section 5.01. Financial Statements and Other Reports. Holdings will deliver to
the Administrative Agent and the Lenders:
(a) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the consolidated and consolidating balance sheets
of Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated (and with respect to statements of income, consolidating)
statements of income, changes in stockholders’ equity and cash flows of Holdings
and its Subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification with respect thereto;

 

-78-



--------------------------------------------------------------------------------



 



(b) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholders’ equity and
comprehensive income and cash flows of Holdings and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year and the corresponding figures from the
Financial Plan for the Fiscal Year covered by such financial statements, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect such consolidated financial statements, a report
thereon of PricewaterhouseCoopers LLP or other independent certified public
accountants of recognized national standing selected by Holdings, and reasonably
satisfactory to the Administrative Agent (which report shall be unqualified as
to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards together with a written statement by such independent certified public
accountants stating (A) that their audit examination has included a review of
the terms of the Credit Documents, (B) whether, in connection therewith, any
condition or event that constitutes a Default or an Event of Default has come to
their attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof, and (C) that nothing has
come to their attention that causes them to believe that the information
contained in any Compliance Certificate is not correct or that the matters set
forth in such Compliance Certificate are not stated in accordance with the terms
hereof;
(c) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.01(a) and 5.01(b), a
duly executed and completed Compliance Certificate, including the calculation of
the Available Amount;
(d) Statements of Reconciliation after Change in Accounting Principles. If
either the Borrower or the Required Lenders have requested an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
as contemplated by Section 1.03, then, together with the first delivery
thereafter of the consolidated financial statements of Holdings and its
Subsidiaries pursuant to Section 5.01(a) or 5.01(b) and continuing with each
subsequent delivery of financial statements pursuant to Section 5.01(a) or
5.01(b) until such time as such notice has been withdrawn or such provision
amended in accordance herewith, one or more statements of reconciliation for all
such prior financial statements in form and substance satisfactory to the
Administrative Agent;

 

-79-



--------------------------------------------------------------------------------



 



(e) Notice of Default. Promptly upon any officer of Holdings or the Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or the Borrower
with respect thereto; (ii) that any Person has given any notice to Holdings or
any of its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.01(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officers specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;
(f) Notice of Litigation. Promptly upon any officer of Holdings or the Borrower
obtaining knowledge of (i) the institution of, or non frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by the Borrower to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either (i) or (ii) if adversely determined, could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Holdings or the Borrower to
enable Lenders and their counsel to evaluate such matters;
(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (A) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (B) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (C) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request;

 

-80-



--------------------------------------------------------------------------------



 



(h) Financial Plan. As soon as practicable and in any event no later than thirty
(30) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each month of such
Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.07 through the final maturity date of the Loans and
(iv) forecasts demonstrating adequate liquidity through the final maturity date
of the Loans without giving effect to any additional debt or equity offerings
not reflected in the Projections, together, in each case, with an explanation of
the assumptions on which such forecasts are based all in form and substance
reasonably satisfactory to the Administrative Agent;
(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Holdings and its Subsidiaries and all material
insurance coverage planned to be maintained by Holdings and its Subsidiaries in
the immediately succeeding Fiscal Year;
(j) Notice of Change in Managers or Board of Directors. With reasonable
promptness, written notice of any change in the managers or board of directors
(or similar governing body) of Holdings or the Borrower;
(k) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
(l) Information Regarding Collateral. (i) The Borrower will furnish to the
Collateral Agent prompt written notice of any change (A) in any Credit Party’s
corporate name, (B) in any Credit Party’s identity or corporate structure or
(C) in any Credit Party’s Federal Taxpayer Identification Number. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security interest as contemplated in the
Collateral Documents. The Borrower also agrees promptly to notify the Collateral
Agent if any material portion of the Collateral is damaged or destroyed;

 

-81-



--------------------------------------------------------------------------------



 



(m) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), the Borrower shall deliver to the Collateral Agent a
certificate of an Authorized Officer (i) either confirming that there has been
no material change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section and/or identifying such changes
and (ii) certifying that all Uniform Commercial Code financing statements
(including fixtures filings, as applicable) or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above to the extent necessary to protect and perfect the security
interests under the Collateral Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period); and
(n) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (B) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, (C) all
press releases and other statements made available generally by Holdings or any
of its Subsidiaries to the public concerning material developments in the
business of Holdings or any of its Subsidiaries, and (ii) such other information
and data with respect to Holdings or any of its Subsidiaries as from time to
time may be reasonably requested by the Administrative Agent or any Lender;
provided that the obligations described in the preceding clause (i) shall be
deemed satisfied to the extent that Holdings has made such information available
publicly (either via the Securities and Exchange Commission’s EDGAR website or
via its own website).
Section 5.02. Existence. Except as otherwise permitted under Section 6.08, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, that no
Credit Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders.

 

-82-



--------------------------------------------------------------------------------



 



Section 5.03. Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Subsidiaries to, timely file all tax returns and reports
required to be filed by it and timely pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided that no such
Tax or claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a) an
adequate reserve or other appropriate provision in conformity with GAAP shall
have been made therefore, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Holdings or any of its Subsidiaries).
Section 5.04. Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.
Section 5.05. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Administrative Agent, on behalf of the Lenders, as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Administrative Agent, that names the
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provides for at least thirty days’ prior written notice to the Collateral
Agent of any modification or cancellation of such policy.

 

-83-



--------------------------------------------------------------------------------



 



Section 5.06. Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided any such visits shall be
coordinated through the Administrative Agent.
Section 5.07. Lenders Meetings. Holdings and the Borrower will, upon the request
of the Administrative Agent or Required Lenders, participate in a meeting of the
Administrative Agent and Lenders once during each Fiscal Year to be held at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.
Section 5.08. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Section 5.09. Environmental.
(a) Environmental Disclosure. Holdings will deliver to the Administrative Agent
and the Lenders:
(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or with respect to any Environmental Claims which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

-84-



--------------------------------------------------------------------------------



 



(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (B) any remedial action taken by Holdings or any other Person in response
to (1) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (C) Holdings or the
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;
(iii) as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (B) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (C) any request for information
from any governmental agency that suggests such agency is investigating whether
Holdings or any of its Subsidiaries may be potentially responsible for any
material Hazardous Materials Activity;
(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (1) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(2) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (B) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and
(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

 

-85-



--------------------------------------------------------------------------------



 



(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Holdings or the Borrower, Holdings or the Borrower, as applicable,
shall (a) promptly cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Security Agreement by executing and delivering
to the Administrative Agent and the Collateral Agent a Counterpart Agreement and
a supplement to the Security Agreement in the form attached thereto, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 3.01(b), 3.01(h) (with respect to a
Material Real Estate Asset), 3.01(j), 3.01(k) and 3.01(l). In the event that any
Person becomes a Foreign Subsidiary of Holdings or the Borrower or of any
Domestic Subsidiary of Holdings or the Borrower, Holdings or the Borrower, as
applicable, shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in Sections 3.01(b), and Holdings or the Borrower, as applicable,
shall take, or shall cause such Domestic Subsidiary to take, all of the actions
referred to in Section 3.01(j)(i) necessary to grant and to perfect a first
priority Lien in favor of the Collateral Agent, for the benefit of Secured
Parties, under the Security Agreement in the lesser of (i) 65% of the Capital
Stock of such Foreign Subsidiary and (ii) all of the Capital Stock of such
Foreign Subsidiary owned by Holdings, the Borrower or any of their Domestic
Subsidiaries. With respect to each such Subsidiary, the Borrower shall promptly
send to the Administrative Agent written notice setting forth with respect to
such Person (i) the date on which such Person became a Subsidiary of Holdings or
the Borrower, and (ii) all of the information required to be set forth in
Schedules 4.01 and 4.02 with respect to all Subsidiaries of Holdings; provided
that such written notice shall be deemed to supplement Schedules 4.01 and 4.02
for all purposes hereof.
Section 5.11. Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned
or leased on the Closing Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to a Lien pursuant to the
Collateral Documents in favor of the Collateral Agent, for the benefit of
Secured Parties, then such Credit Party, contemporaneously with acquiring such
Material Real Estate Asset, shall take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
Sections 3.01(h), 3.01(j) and 3.01(k) with respect to each such Material Real
Estate Asset that the Collateral Agent shall reasonably request (including, with
respect to any Material Real Estate Asset that is a Leasehold Property, a
Landlord Consent and Estoppel) to create in favor of the Collateral Agent, for
the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected first priority security interest in such
Material Real Estate Assets. In addition to the foregoing, the Borrower shall,
at the request of Required Lenders, deliver, from time to time, to the
Administrative Agent such appraisals as are required by law or regulation of
Real Estate Assets with respect to which the Collateral Agent has been granted a
Lien.

 

-86-



--------------------------------------------------------------------------------



 



Section 5.12. Interest Rate Protection. No later than ninety (90) days following
the Closing Date, the Borrower shall maintain, or caused to be maintained, in
effect one or more Interest Rate Agreements for a term of not less than three
years and otherwise in form and substance reasonably satisfactory to the
Administrative Agent, such that not less than an aggregate notional principal
amount of 40% of the aggregate principal amount of the Term Loans outstanding
from time to time (based on the assumption that such notional principal amount
was a Eurodollar Loan with an Interest Period of three months) bears interest at
a fixed rate.
Section 5.13. Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents, including providing Lenders with any information requested pursuant
to Section 10.14. In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as the Administrative Agent or the
Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guarantied by the Guarantors and are secured by substantially
all of the assets of Holdings, and its Subsidiaries and all of the outstanding
Capital Stock of the Borrower and its Subsidiaries (subject to limitations
contained in the Credit Documents with respect to Foreign Subsidiaries).
Section 5.14. Miscellaneous Business Covenants. Unless otherwise consented to by
the Administrative Agent or Required Lenders:
(a) Non-Consolidation. Holdings will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

 

-87-



--------------------------------------------------------------------------------



 



(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems with a Lender reasonably acceptable to the
Administrative Agent.
Section 5.15. Designated Senior Debt. The Borrower shall cause the Obligations
to constitute “Designated Senior Debt” under and as defined in the documents
pursuant to which any Permitted Subordinated Indebtedness or any Additional
Permitted Subordinated Indebtedness is created.
Section 5.16. Post-closing Items. With respect to the documents and actions set
forth on Schedule 5.16, the Borrower shall cause such documents to be delivered
and such actions to be taken within 45 days after the Closing Date (or such
longer period as may be agreed by the Administrative Agent in its reasonable
discretion).
ARTICLE 6
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been otherwise provided for in a manner satisfactory to the Administrative Agent
and the Issuing Bank) and all LC Disbursements shall have been reimbursed, the
Credit Parties jointly and severally covenant and agree with the Lenders that:
Section 6.01. Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
(a) the Obligations;
(b) (x) Indebtedness of any Guarantor Subsidiary to the Borrower or to any other
Guarantor Subsidiary, or of the Borrower to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by promissory notes and all such
notes shall be subject to a first priority Lien pursuant to the Security
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement
that in any such case, is reasonably satisfactory to the Administrative Agent,
and (iii) any payment by any such Guarantor Subsidiary under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Guarantor Subsidiary to the Borrower or to any of its
Subsidiaries for whose benefit such payment is made; and (y) Indebtedness of any
Subsidiary of the Borrower which is not a Guarantor Subsidiary to any other
Subsidiary of the Borrower that is not a Guarantor Subsidiary;

 

-88-



--------------------------------------------------------------------------------



 



(c) Indebtedness of the Borrower or any of its Subsidiaries under any Seller
Subordinated Notes and under any Earn-Out Obligations;
(d) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries;
(e) Indebtedness which may be deemed to exist pursuant to any guaranties (other
than guaranties with respect to any Indebtedness for borrowed money),
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;
(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Holdings and its
Subsidiaries;
(h) guaranties by the Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of the Borrower of Indebtedness of the Borrower or a
Guarantor Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01;
(i) Indebtedness described in Schedule 6.01 but not any extensions, renewals or
replacements of such Indebtedness;
(j) (i) Indebtedness with respect to Capital Leases and (ii) purchase money
Indebtedness (including any Indebtedness acquired in connection with a Permitted
Acquisition) that (x) is secured only to the asset acquired in connection with
the incurrence of such Indebtedness and (y) constitutes not less than 100% of
the aggregate consideration paid with respect to such asset; provided that the
Senior Secured Leverage Ratio as of the last day of the immediately preceding
Fiscal Quarter, on a pro forma basis after giving effect to the incurrence of
any such Indebtedness, does not exceed 2.50:1.00;

 

-89-



--------------------------------------------------------------------------------



 



(k) (i) Indebtedness of the Borrower and ARC Acquisition Corporation with
respect to the Existing Seller Subordinated Notes, (ii) Indebtedness of the
Borrower and ARC Acquisition Corporation with respect to Additional Seller
Subordinated Notes; provided that the terms of such Additional Seller
Subordinated Notes do not provide for any repayment, mandatory redemption,
sinking fund obligation or other payment prior to the date that is 91 days after
the Maturity Date, other than solely at the option of the Borrower, and
(iii) other Indebtedness of the Borrower and ARC Acquisition Corporation with
respect to Additional Seller Subordinated Notes in an aggregate principal amount
not to exceed $60,000,000 at any time; provided that, in the case of
Indebtedness incurred pursuant to clauses (ii) and (iii), Holdings is in
compliance with the provisions of Section 6.07 both immediately prior to and on
a pro forma basis after giving effect to the incurrence of such Indebtedness;
(l) (i) Indebtedness of the Borrower and ARC Acquisition Corporation with
respect to Additional Earn-Out Obligations; provided that such Additional
Earn-Out Obligations also conform to the requirements of clause (iv) of the
definition of Permitted Acquisition and (ii) Indebtedness of the Borrower and
ARC Acquisition Corporation with respect to Existing Earn-Out Obligations;
(m) Permitted Subordinated Indebtedness and Additional Permitted Subordinated
Indebtedness, less the principal amount thereof (i) redeemed, repurchased,
retired or defeased pursuant to Section 6.04(h) or (ii) converted pursuant to
its terms as permitted hereunder;
(n) guaranties by the Borrower of Permitted Subordinated Indebtedness and by
Holdings or the Borrower of Additional Permitted Subordinated Indebtedness;
provided that such guaranties are expressly subordinate and junior to the
payment and performance in full of all the Obligations on terms and conditions,
taken as a whole, not materially less favorable to the Lenders than those
contained in Exhibit I;
(o) Indebtedness of any Foreign Subsidiary in an aggregate amount not to exceed
at any time $10,000,000;
(p) to the extent constituting Indebtedness, the obligations of Holdings
pursuant to accelerated or other share repurchase contracts and pursuant to
derivatives contracts in connection therewith; provided that the foregoing share
repurchase and derivatives contracts are entered into in a transaction or
transactions permitted under Section 6.04(g);

 

-90-



--------------------------------------------------------------------------------



 



(q) to the extent constituting Indebtedness and without duplication, the
obligations of any Credit Party in respect of Existing Secured Hedging
Obligations (but not any renewal, modification or extension thereof); and
(r) other unsecured Indebtedness of Holdings and its Subsidiaries in an
aggregate amount not to exceed at any time $10,000,000.
Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:
(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;
(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as an adequate reserve or other appropriate
provision, if any, in conformity with GAAP shall have been made for any such
contested amounts;
(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
(d) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

-91-



--------------------------------------------------------------------------------



 



(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;
(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
(g) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating and capital leases of personal property
entered into in the ordinary course of business;
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
(k) licenses of patents, trademarks and other intellectual property rights
granted by Holdings or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary;
(l) Liens incurred in connection with the purchase or shipping of goods or
assets on the related assets and proceeds thereof in favor of the seller or
shipper of such goods or assets;
(m) Liens described in Schedule 6.02 or on a title report delivered pursuant to
Section 3.01(i)(iv);
(n) Liens securing Indebtedness permitted pursuant to Section 6.01(i) and in
existence as of the Closing Date;
(o) Liens securing Indebtedness permitted pursuant to Section 6.01(j); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;
(p) Liens on assets of any Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 6.01(o) in an aggregate amount not to exceed $5,000,000 at
any time outstanding;

 

-92-



--------------------------------------------------------------------------------



 



(q) financing statements and other notices of Lien set forth on part b of
Section 5.16; and
(r) other Liens on assets other than the Collateral securing Indebtedness or
other obligations in an aggregate amount not to exceed $5,000,000 at any time
outstanding.
Section 6.03. No Further Negative Pledges. Except (a) with respect to specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale,
(b) with respect to restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) and (c) as otherwise provided herein, no Credit
Party nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets to
secure its Obligations, whether now owned or hereafter acquired.
Section 6.04. Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment except the following shall be permitted:
(a) each of Holdings and the Borrower may make regularly scheduled payments in
respect of principal of and interest on any Subordinated Indebtedness of
Holdings or the Borrower, and the Borrower may make Restricted Junior Payments
to Holdings to the extent applied by Holdings to any such payments, in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Subordinated Indebtedness was issued or is otherwise
subject;
(b) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may pay cash dividends on
account of, and may make repurchases of, its Capital Stock in an amount not to
exceed (i) $15,000,000 in aggregate and (ii) $10,000,000 in any Fiscal Year, and
the Borrower may make Restricted Junior Payments to Holdings to the extent
applied by Holdings to any such payments;
(c) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, any Joint Venture acquired as an
Investment may, to the extent expressly permitted under Section 6.06(j), make
cash payments to redeem, retire or repurchase Capital Stock in such Joint
Venture held by a minority investor, provided, that the aggregate amount of all
such payments does not exceed $17,500,000, together with the aggregate amount of
all Investments permitted under Section 6.06(i);

 

-93-



--------------------------------------------------------------------------------



 



(d) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may make Restricted Junior
Payments to Holdings in an aggregate amount not to exceed $100,000 in any Fiscal
Year, to the extent necessary to permit Holdings to pay general administrative
costs and expenses;
(e) the Borrower may make Restricted Junior Payments to Holdings to the extent
required to permit Holdings to repurchase its Capital Stock, in each case from
deceased, disabled, terminated or retired officers, directors, consultants or
employees of Holdings and its Subsidiaries, so long as Holdings applies the
amount of such Restricted Junior Payment for such purpose; provided, that (x) at
the time of each such Restricted Junior Payment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (y) the aggregate amount of Restricted Junior Payments made
pursuant to this clause (e) shall not exceed $750,000 in any Fiscal Year;
(f) the Borrower may make Restricted Junior Payments in the form of cash
payments in respect of Additional Earn-Out Obligations (including Additional
Earn-Out Obligations which do not constitute Subordinated Indebtedness) in an
aggregate amount not to exceed in any Fiscal Year the aggregate amount
corresponding to such Fiscal Year set forth on Schedule 6.04(f);
(g) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings may make repurchases of its
Capital Stock, directly or indirectly, with the net Cash proceeds of Permitted
Subordinated Indebtedness (including repurchases of Capital Stock made pursuant
to accelerated or other repurchase contracts and the entry into derivatives
contracts in connection therewith, and payments or deliveries made in settlement
of those contracts);
(h) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Holdings or any of its Subsidiaries may
make a Permitted Subordinated Debt Redemption;
(i) so long as (x) no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby and (y) the Leverage Ratio as of the end
of the most recently completed Fiscal Quarter, both immediately prior to and on
a pro forma basis after giving effect to any such payment or repurchase to be
made pursuant to this clause, does not exceed 3.00:1.00, Holdings may pay cash
dividends on account of, and may make repurchases of, its Capital Stock in an
aggregate amount not to exceed the Available Amount at the time of such payment
or repurchase, and the Borrower may make Restricted Junior Payments to Holdings
to the extent applied by Holdings to any such payments; and

 

-94-



--------------------------------------------------------------------------------



 



(j) (i) Holdings may make cash payments in respect of the principal amount of
any Permitted Subordinated Indebtedness that is converted pursuant to its terms,
and the Borrower may make Restricted Junior Payments to Holdings to the extent
applied by Holdings to any such payments and (ii) each of Holdings and the
Borrower may redeem, repurchase, retire or defease (including in substance or
legal defeasance) Permitted Subordinated Indebtedness with the net Cash proceeds
of Additional Permitted Subordinated Indebtedness (or Additional Permitted
Subordinated Indebtedness with the net Cash proceeds of Additional Permitted
Subordinated Indebtedness), and the Borrower may make Restricted Junior Payments
to Holdings to the extent applied by Holdings to any such payments, so long as
(x) in the case of each of clauses (i) and (ii), (A) no Default or Event of
Default shall have occurred and be continuing or shall be caused thereby and
(B) Holdings is in compliance with the provisions of Section 6.07 both
immediately prior to and on a pro forma basis after giving effect to any such
cash payment, redemption, repurchase, retirement or defeasance and (y) in the
case of clause (i), at the time of any such cash payment and immediately after
giving effect thereto, the total Unused Revolving Commitments is equal to or in
excess of $25,000,000.
Section 6.05. Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by the Borrower or any other Subsidiary of the
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to the
Borrower or any other Subsidiary of the Borrower, (c) make loans or advances to
the Borrower or any other Subsidiary of the Borrower, or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower other
than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.01(j)(ii) that impose restrictions on the property so acquired and
(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, and
(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement.
Section 6.06. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

-95-



--------------------------------------------------------------------------------



 



(a) Investments in Cash and Cash Equivalents;
(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in wholly owned Guarantor Subsidiaries;
(c) Investments (i) in accounts receivable arising and trade credit granted, in
each case, in the ordinary course of business and in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and (ii) deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Holdings
and its Subsidiaries;
(d) intercompany loans to the extent permitted under Section 6.01(b);
(e) Consolidated Capital Expenditures permitted by Section 6.07(d);
(f) loans and advances to employees of Holdings and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed at
any time $1,000,000 outstanding in the aggregate;
(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.08;
(h) Investments described in Schedule 6.06;
(i) Investments made after the Closing Date in Joint Ventures or Foreign
Subsidiaries in a business or line of business permitted with respect to the
Borrower under Section 6.12, provided, (i) immediately prior to the making of
any Investment, and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (ii) all transactions in connection
therewith shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations, and (iii) such Investments can be legally maintained, and are
maintained (to the extent required under the Security Agreement), as Collateral
subject to first priority security interests on such terms and conditions as are
reasonably satisfactory to the Administrative Agent and the Collateral Agent;
provided further that the aggregate amount of all Investments in Joint Ventures
pursuant to this clause (i) (including any additional Investments pursuant to
Section 6.04(c)) does not exceed $17,500,000;
(j) Investments made after the Closing Date in any Foreign Subsidiary in an
aggregate amount not to exceed at any time $5,000,000;

 

-96-



--------------------------------------------------------------------------------



 



(k) to the extent constituting Investments, Holdings may enter into, and satisfy
is obligations pursuant to, accelerated or other share repurchase contracts and
derivatives contracts in connection therewith; provided that the foregoing share
repurchase and derivatives contracts are entered into in a transaction or
transactions permitted under Section 6.04(g); and
(l) other Investments made after the Closing Date if, at the time of any such
Investment, the amount of such Investment does not exceed the Available Amount
at such time.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.
Section 6.07. Financial Covenants.
(a) Interest Coverage Ratio. Holdings shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter (which last day occurs in any
period set forth below), beginning with the Fiscal Quarter ending March 31,
2008, to be less than the correlative ratio indicated below for such period:

          Interest Period   Coverage Ratio
January 1, 2008 — December 31, 2008
  2.25:1:00
January 1, 2009 — December 31, 2009
  2.50:1.00
January 1, 2010 — December 31, 2010
  2.75:1.00
Thereafter
  3.00:1.00

(b) Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending March 31, 2008, to be less than 1.10 to 1.00.
(c) Leverage Ratio. Holdings shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter (which last day occurs in any period set forth below),
beginning with the Fiscal Quarter ending March 31, 2008, to exceed (i) if
Permitted Subordinated Indebtedness in an aggregate principal amount equal to or
in excess of $100,000,000 has not been incurred, 3.00:1.00, or (ii) otherwise,
the ratio (such ratio, the “Maximum Permitted Leverage Ratio”) determined in
accordance with Schedule 6.07(c).
(d) Senior Secured Leverage Ratio. Holdings shall not permit the Senior Secured
Leverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending March 31, 2008, to exceed 3.00 to 1.00.

 

-97-



--------------------------------------------------------------------------------



 



(e) Maximum Consolidated Capital Expenditures. Holdings shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year (beginning with the Fiscal Year ending December 31, 2008), in an
aggregate amount for Holdings and its Subsidiaries in excess of $15,000,000;
provided that such amount for any Fiscal Year (beginning with the Fiscal Year
ending December 31, 2009) shall be increased by an amount equal to the excess,
if any, (but in no event more than $1,000,000) of $15,000,000 (as adjusted in
accordance with this proviso) over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year.
(f) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with (i) the financial covenants set forth in
this Section 6.07 (but not for purposes of determining the Applicable Rate) and
(ii) clause “v” of the definition of Permitted Acquisition, Consolidated
Adjusted EBITDA and the components of Consolidated Fixed Charges shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Holdings) using the historical financial statements
of any business so acquired or to be acquired or sold or to be sold (which
financial statements shall be audited if the aggregate consideration paid, to be
paid, received or to be received in connection with such Subject Transaction is
greater than the product of (i) the total net sales of Holdings and its
consolidated Subsidiaries for the most recently completed four Fiscal Quarter
period, determined on a pro forma basis to reflect previously completed
acquisitions (but not such Subject Transaction), multiplied by (ii) 5%) and the
consolidated financial statements of Holdings and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).
Section 6.08. Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or sub
lease (as lessor or sublessor), exchange, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

 

-98-



--------------------------------------------------------------------------------



 



(a) any Subsidiary of Holdings may be merged with or into the Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Guarantor Subsidiary; provided, in the case
of such a merger, the Borrower or such Guarantor Subsidiary, as applicable,
shall be the continuing or surviving Person;
(b) sales or other dispositions of assets that do not constitute Asset Sales;
(c) Asset Sales (excluding Asset Sales under Section 6.08(g)), the proceeds of
which (valued at the principal amount thereof in the case of non Cash proceeds
consisting of notes or other debt Securities and valued at fair market value in
the case of other non Cash proceeds) do not exceed $25,000,000 in any Fiscal
Year; provided that (A) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors of the Borrower (or similar governing body)),
(B) no less than 80% thereof shall be paid in Cash, and (C) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.12(a);
(d) disposals of obsolete, worn out or surplus property;
(e) Permitted Acquisitions;
(f) Investments made in accordance with Section 6.06; and
(g) Asset Sales of equipment in connection with Permitted Sale-Leasebacks,
provided that the proceeds of any such Permitted Sale-Leaseback shall be
entirely in cash and shall not be less than 100% of the fair market value of the
equipment being sold (determined in good faith by the board of advisors of the
Borrower (or similar governing body)).
Section 6.09. Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.08 and except with respect to Liens securing the
Obligations hereunder, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if and to the extent required by applicable law; or (b) permit
any of its Subsidiaries directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to another Credit Party (subject to the restrictions on such disposition
otherwise imposed hereunder), or to qualify directors if and to the extent
required by applicable law.

 

-99-



--------------------------------------------------------------------------------



 



Section 6.10. Sales and Lease Backs. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease (a
“Sale-Leaseback”) of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Credit Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than Holdings or any of
its Subsidiaries), or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease; provided, however, that the Borrower and its
Subsidiaries may enter into Sale-Leasebacks which are in the ordinary course of
the Borrower’s or such Subsidiary’s business, consistent with past practice and
at market rates and subject to compliance with Section 6.08(g), with respect to
equipment acquired by the Borrower and its Subsidiaries after the Closing Date
(“Permitted Sale-Leasebacks”). For avoidance of doubt, Sale-Leasebacks that
result in Capital Leases shall be treated as Indebtedness for all purposes of
this Agreement.
Section 6.11. Transactions With Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
holder of 5% or more of any class of Capital Stock of Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder, on terms
that are less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between the Borrower and any Guarantor Subsidiary; (b) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of Holdings and its Subsidiaries; (c) compensation arrangements
for officers and other employees of Holdings and its Subsidiaries entered into
in the ordinary course of business; and (d) transactions described in
Schedule 6.11.
Section 6.12. Conduct of Business. From and after the Closing Date, neither the
Borrower nor any of its Subsidiaries shall engage at any time in any business
other than the businesses conducted by the Borrower and its Subsidiaries as of
the date hereof and similar or related businesses.

 

-100-



--------------------------------------------------------------------------------



 



Section 6.13. Permitted Activities of Holdings. (a) Holdings shall not
(i) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than (X) the Indebtedness and obligations under the
Related Agreements and (Y) Indebtedness, obligations and liabilities arising
from or incidental to transactions entered into pursuant to Section 6.04(g);
(ii) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Collateral
Documents to which it is a party or permitted pursuant to Section 6.02;
(iii) engage in any business or activity or own any assets other than
(v) holding 100% of the Capital Stock of the Borrower and ARC Reprographics
Canada Corp., (w) performing its obligations and activities incidental thereto
under the Credit Documents and under the Related Agreements; (x) performing its
obligations and activities arising from or incidental to transactions entered
into pursuant to Section 6.04(g); (y) paying general administrative costs and
expenses in the ordinary course of business; and (z) making Restricted Junior
Payments and Investments to the extent permitted by this Agreement; (iv)
consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person; (v) sell or otherwise dispose of
any Capital Stock of any of its Subsidiaries; (vi) create or acquire any
Subsidiary or make or own any Investment in any Person other than the Borrower;
or (vii) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.
Section 6.14. Amendments or Waivers of Certain Related Agreements. Except as set
forth in Section 6.15, no Credit Party shall nor shall it permit any of its
Subsidiaries to, agree to any material amendment, restatement, supplement or
other modification to, or waiver of, any of its material rights under any
Related Agreement after the Closing Date which may adversely affect the
interests of any of the Administrative Agent or the Lenders without in each case
obtaining the prior written consent of the Required Lenders to such amendment,
restatement, supplement or other modification or waiver.
Section 6.15. Amendments, Waivers and other Matters with Respect to Subordinated
Indebtedness. (a) No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any Subordinated
Indebtedness or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate applicable to such Subordinated Indebtedness, change (to earlier dates) any
dates upon which payments of principal or interest are due thereon, change any
event of default or condition to an event of default with respect thereto (other
than to eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be adverse to any Credit Party or Lenders.

 

-101-



--------------------------------------------------------------------------------



 



(b) No Credit Party shall, nor shall it permit any of its Subsidiaries to,
designate any Indebtedness (other than the obligations of the Credit Parties
pursuant to the Credit Documents) as “Designated Senior Debt” (or any other
defined term having a similar purpose) for purposes of the documents pursuant to
which any Subordinated Indebtedness is created.
(c) No Credit Party shall, nor shall it permit any of its Subsidiaries to give
any notice to block or prohibit payments in respect of any Subordinated
Indebtedness pursuant to the subordination provisions thereof, except with the
prior written consent of the Required Lenders.
Section 6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.
ARTICLE 7
Guaranty
Section 7.01. Guaranty of the Obligations. Each Guarantor hereby agrees that it
is jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Secured Parties the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank, the
Lenders and the other Secured Parties in endeavoring to collect all or any part
of the Obligations from, or in prosecuting any action against, the Borrower, any
Guarantor or any other guarantor of all or any part of the Obligations (such
costs and expenses, together with the Obligations, collectively the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Guaranty apply to and may be enforced by
or on behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Obligations.
Section 7.02. Guaranty Of Payment. This Guaranty is a guaranty of payment and
not of collection. Each Guarantor waives any right to require the Administrative
Agent, the Issuing Bank, any Lender or any other Secured Party to sue the
Borrower, any Guarantor, any other guarantor, or any other person obligated for
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

-102-



--------------------------------------------------------------------------------



 



Section 7.03. No Discharge Or Diminishment Of Guaranty. (a) Except as otherwise
provided for herein, the obligations of each Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower, any
Guarantor or any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Guarantor may
have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transactions.
(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party of the Guaranteed Obligations or any
part thereof.
(c) The obligations of the Guarantors hereunder shall not be discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
the Issuing Bank, any Lender or any other Secured Party to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower or any Guarantor for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent, the Collateral Agent, the Issuing Bank, any
Lender or any other Secured Party with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

 

-103-



--------------------------------------------------------------------------------



 



Section 7.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of the Borrower or any Guarantor or the unenforceability of all or any
part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of the Borrower or any Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other Person. The Collateral Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Guaranty, except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any
Guarantor against any Obligated Party or any Collateral.
Section 7.05. Rights Of Subrogation. No Guarantor will assert any right, claim
or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
Collateral, until the Credit Parties have fully performed all their obligations
to the Administrative Agent, the Issuing Bank, the Lenders and the other Secured
Parties.
Section 7.06. Reinstatement; Stay Of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Administrative Agent, the Issuing Bank,
the Lenders and/or any of the other Secured Parties are in possession of this
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Guarantors forthwith on demand by the applicable Secured Party.

 

-104-



--------------------------------------------------------------------------------



 



Section 7.07. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Guaranty, and agrees that neither the
Administrative Agent, the Issuing Bank, any Lender nor any other Secured Party
shall have any duty to advise any Guarantor of information known to it regarding
those circumstances or risks.
Section 7.08. Taxes. (a) All payments of the Guaranteed Obligations will be made
by each Guarantor free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that, if any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender, Issuing Bank or other Secured
Party (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Guarantor shall make such
deductions and (iii) such Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b) The provisions of Sections 2.19(b), 2.19(c), 2.19(d), 2.19(e) and 2.19(f)
shall apply with respect to each Guarantor and the Guaranteed Obligations in a
manner corresponding to that which they apply to the Borrower and the payments
and Obligations of the Borrower, mutatis mutandis.
Section 7.09. Maximum Liability. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Secured Parties, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of the
Secured Parties to the maximum extent not subject to avoidance under applicable
law, and no Guarantor nor any other Person or entity shall have any right or
claim under this Section with respect to such Maximum Liability, except to the
extent necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guaranty or affecting
the rights and remedies of the Secured Parties hereunder, provided that nothing
in this sentence shall be construed to increase any Guarantors obligations
hereunder beyond its Maximum Liability.

 

-105-



--------------------------------------------------------------------------------



 



Section 7.10. Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article 7, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non- Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the
Secured Parties and the Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.
Section 7.11. Liability Cumulative. The liability of each Guarantor under this
Article 7 is in addition to and shall be cumulative with all liabilities of each
Credit Party to the Administrative Agent, the Issuing Bank, the Lenders and the
other Secured Parties under this Agreement and the other Credit Documents to
which such Credit Party is a party or in respect of any obligations or
liabilities of the other Credit Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

 

-106-



--------------------------------------------------------------------------------



 



Section 7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
a transaction permitted under this Agreement, the Guaranty of such Guarantor or
such successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Secured Party or any
other Person, effective as of the time of such sale or disposition.
ARTICLE 8
Events of Default
Section 8.01. Events of Default. If any one or more of the following conditions
or events shall occur:
(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise; (ii) when
due any amount payable to Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) any interest on any Loan or any fee or any other
amount due hereunder within five days after the date due; or
(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.01(a)) with an aggregate principal amount
of $1,000,000 or more, beyond the grace period, if any, provided therefore; or
(ii) breach or default by any Credit Party with respect to any other term of
(A) one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefore, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) or
required to be repurchased or defeased prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or
(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.02 or Article 6; or
(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

-107-



--------------------------------------------------------------------------------



 



(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in Section 8.01(a),
8.01(b) or 8.01(c), and such default shall not have been remedied or waived
within thirty days after the earlier of (i) an officer of such Credit Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or
(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or
(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holdings or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Holdings or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Holdings or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f); or

 

-108-



--------------------------------------------------------------------------------



 



(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$2,000,000 (in any case to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of ninety days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or
(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $2,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA;
(k) Change of Control. A Change of Control shall occur; or
(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of the Collateral Agent or any Secured Party to
take any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;

 

-109-



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (A) (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (f) or
(g) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
(B) cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents; and (C) direct the Borrower
to pay (and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in clause (f) or (g) of this
Article to pay) to the Administrative Agent such additional amounts of cash, to
be held as security for the Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding, equal to the LC Exposure at such time.
ARTICLE 9
The Administrative Agent
Section 9.01. Administration By Administrative Agent. Each of the Lenders and
the Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Credit Documents, together with such actions and powers as are
reasonably incidental thereto.
Section 9.02. Rights Of Administrative Agent. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

-110-



--------------------------------------------------------------------------------



 



Section 9.03. Liability Of Administrative Agent. (a) The Administrative Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(b) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

-111-



--------------------------------------------------------------------------------



 



(c) The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent (except such as shall
result from their respective gross negligence or willful misconduct).
Section 9.04. Reimbursement And Indemnification. Each Lender agrees (i) to
reimburse the Administrative Agent for such Lender’s Applicable Percentage of
any expenses and fees incurred by it under this Agreement and any of the Credit
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof, not reimbursed by the Borrower or the Guarantors and (2) to indemnify
and hold harmless the Administrative Agent and any of its Related Parties, on
demand, in the amount of its Applicable Percentage thereof, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of any of the Credit Documents or
any action taken or omitted by it or any of them under any of the Credit
Documents to the extent not reimbursed by the Borrower or the Guarantors (except
such as shall result from their respective gross negligence or willful
misconduct).
Section 9.05. Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

-112-



--------------------------------------------------------------------------------



 



Section 9.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
For purposes of this Article 9, each reference to “Administrative Agent” shall
be deemed a collective reference to the Administrative Agent and the Collateral
Agent, and the provisions of this Article 9 shall apply to the Collateral Agent,
mutatis mutandis.
ARTICLE 10
Miscellaneous
Section 10.01. Notices. (a) Except in the case of notices, requests and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices, requests and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
(i) if to a Credit Party, to American Reprographics Company, 700 North Central,
Suite 550, Glendale, CA 91203, Attention of: Jonathan Mather, Chief Financial
Officer (Telecopy No.: 808-500-1678), with a copy to: American Reprographics
Company, 1981 North Broadway, Suite 385, Walnut Creek, CA 94596, Attention of:
David Wallace, Legal Counsel (Telecopy No.: 925-949-5101);
(ii) if to the Administrative Agent or to the Issuing Bank, to JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston,
Texas 77002, Attention of: Maria R. Escobar, (Telecopy No.: 713-750-2782), with
a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York 10017, Attention
of: Anthony W. White, (Telecopy No.: 212-270-3279); and

 

-113-



--------------------------------------------------------------------------------



 



(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower or any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b) No Credit Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Credit Document, by an agreement or agreements in writing entered
into by the parties thereto with the consent of the Required Lenders; provided
that no such agreement shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender;

 

-114-



--------------------------------------------------------------------------------



 



(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;
(iv) change Section 2.20(b) or Section 2.20(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;
(v) change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Credit Document
specifying the number or percentage of the Lenders (or Lenders of any Class)
required to take any action thereunder or to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, or each Lender of such Class, as the case
may be;
(vi) release any Guarantor from its Guaranty, or limit its liability in respect
of its Guaranty, without the written consent of each Lender;
(vii) release all or substantially all of the Collateral from the Liens
purported to be granted pursuant to the Collateral Documents, without the
written consent of each Lender; or
(viii) change any provision of any Credit Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of the Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class;
provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.

 

-115-



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary contained in Section 10.02(b), in
the event that the Borrower requests that this Agreement be modified or amended
in a manner which would require the unanimous consent of all of the Lenders and
such modification or amendment is agreed to by the Required Lenders, then with
the consent of the Borrower and the Lenders that have agreed to such
modification or amendment (such Lender or Lenders, collectively the “Approving
Lenders”), the Borrower and the Approving Lenders shall be permitted to amend
the Agreement without the consent of the Lender or Lenders which did not agree
to the modification or amendment requested by the Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) to provide for (w) the termination
of the Revolving Commitment (if any) of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions (each of
which shall be an Eligible Assignee), or an increase in the Revolving Commitment
of one or more of the Approving Lenders, if necessary, so that the Total
Revolving Commitments after giving effect to such amendment shall be in the same
amount as the Total Revolving Commitments immediately before giving effect to
such amendment, (y) if any Loans are outstanding at the time of such amendment,
the making of such additional Loans by such new financial institutions and/or
one or more of the Approving Lenders, as the case may be, as may be necessary to
repay in full the outstanding Loans of the Minority Lenders, together with
accrued interest and fees owing to the Minority Lenders, immediately before
giving effect to such amendment and (z) such other modifications to this
Agreement as may be appropriate.
Section 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Arrangers, each Agent
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Credit Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Arrangers, each Agent, the
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Arrangers, each Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Credit Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

-116-



--------------------------------------------------------------------------------



 



(b) The Borrower shall indemnify the Arrangers, each Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Credit Documents or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Holdings or any of its Subsidiaries, or any Environmental Claim or Environmental
Liability related in any way to Holdings or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Arrangers, the Administrative Agent, the Syndication Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Arrangers, the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Arrangers, the Administrative Agent, the Syndication Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

-117-



--------------------------------------------------------------------------------



 



Section 10.04. Successors And Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) other than
as is expressly provided for in Section 10.04(e), the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Arrangers, the
Agents, the Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
(ii) Assignments shall be subject to the following additional conditions:
(A) any assignment of any portion of a Lender’s Revolving Commitment, Revolving
Loans or Term Loans shall be made to an Eligible Assignee;

 

-118-



--------------------------------------------------------------------------------



 



(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and the Guarantors and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

-119-



--------------------------------------------------------------------------------



 



(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.17, 2.18, 2.19, 7.08 and 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.04(c), 2.05(d),
2.05(e), 2.06(b), 2.20(d) or 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

-120-



--------------------------------------------------------------------------------



 



(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18, 2.19 and 7.08 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.20(c) as though it
were a Lender.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.17, 2.19 or 7.08 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.19 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.19(e) as
though it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-121-



--------------------------------------------------------------------------------



 



(e) Upon at least 15 days’ advance written notice to the Administrative Agent
and the Lenders, the Borrower may assign all of its rights hereunder to
wholly-owned Domestic Subsidiary of the Borrower (the “New Borrower”); provided
that (i) the New Borrower shall own, at the time of such assignment, all or
substantially all of the operating assets of the Borrower and its Subsidiaries,
(ii) the New Borrower shall have assumed the Borrower’s obligations under this
Agreement pursuant to documentation satisfactory to the Administrative Agent,
(iii) the New Borrower shall be a party to this Agreement (or shall have become
a party to this Agreement by executing a Joinder Agreement, (iv) the New
Borrower shall be a party to the Security Agreement (or shall have become a
party to the Security Agreement by executing a Security Agreement Supplement in
the form attached as Exhibit A thereto) and shall have granted Liens on its
assets in accordance with Section 2 thereof, which Liens (x) shall have the same
priority as the other Transaction Liens and (y) shall have been perfected,
(v) the Obligations of the New Borrower shall have been Guaranteed by Holdings
and all of Holdings’ Domestic Subsidiaries (other than the New Borrower),
(vi) no Default or Event of Default shall exist, (vii) the Administrative Agent
and the Collateral Agent shall have received such evidence of good standing,
corporate authority and the authorization of such assignment, delegation and
assumption and such opinions of counsel as are reasonably requested and
(viii) any such assignment shall not relieve the Borrower of any of its
obligations under the New Facility.
Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.17, 2.18, 2.19, 7.08 and 10.03 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

-122-



--------------------------------------------------------------------------------



 



Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 10.08. Right Of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower and the Guarantors now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
Section 10.09. Governing Law; Jurisdiction; Consent To Service Of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) The Borrower and each Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or any Guarantor or
any of their properties in the courts of any jurisdiction.

 

-123-



--------------------------------------------------------------------------------



 



(c) The Borrower and each Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 10.10. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-124-



--------------------------------------------------------------------------------



 



Section 10.12. Confidentiality. (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

-125-



--------------------------------------------------------------------------------



 



(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER, ANY GUARANTOR OR THE Administrative Agent PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE
GUARANTORS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER, THE GUARANTORS AND THE
Administrative Agent THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”) shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 10.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower and each of the Guarantors, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Act.
Section 10.15. Security Interests in Collateral; Sanctioned Entities.
Notwithstanding the grant of a security interest in the Collateral to the
Lenders, (i) no account, instrument, chattel paper or other obligation or
property of any kind due from, owed by, or belonging to, a Sanctioned Person or
Sanctioned Entity or (ii) any lease in which the lessee is a Sanctioned Person
or Sanctioned Entity shall be Collateral.

 

-126-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

              AMERICAN REPROGRAPHICS COMPANY, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            AMERICAN REPROGRAPHICS COMPANY
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

1



--------------------------------------------------------------------------------



 



          GUARANTOR SUBSIDIARIES:         AMERICAN REPROGRAPHICS SOUTHEAST, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            A-C REPRODUCTION COMPANY
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            ARC ACQUISITION CORPORATION
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            BLUE PRINT SERVICE COMPANY, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            BPI REPRO, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

-2-



--------------------------------------------------------------------------------



 



              DUNN BLUE PRINT COMPANY
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            E.PAVILION, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            ENGINEERING REPRO SYSTEMS, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            FRANKLIN GRAPHICS CORPORATION
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            GEORGIA BLUE PRINT COMPANY, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

-3-



--------------------------------------------------------------------------------



 



              LEET-MELBROOK, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            LICENSING SERVICES INTERNATIONAL, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            MBC PRECISION IMAGING, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            MCKEE ENTERPRISES, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            MIRROR PLUS TECHNOLOGIES, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

-4-



--------------------------------------------------------------------------------



 



              OCB, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            OLYMPIC REPROGRAPHICS, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            PENINSULA BLUEPRINT, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            PLANWELL, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            QUALITY REPROGRAPHIC SERVICES, INC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

-5-



--------------------------------------------------------------------------------



 



                  REPROGRAPHICS NORTHWEST, LLC
 
                By:   /s/ Kumarakulasingam Suriyakumar                   Name:
Kumarakulasingam Suriyakumar         Title: Chief Executive Officer
 
                RHODE ISLAND BLUEPRINT CO.
 
                By:   /s/ Kumarakulasingam Suriyakumar                   Name:
Kumarakulasingam Suriyakumar         Title: Chief Executive Officer
 
                RIDGWAY’S GP, LLC
 
                By:   /s/ Kumarakulasingam Suriyakumar                   Name:
Kumarakulasingam Suriyakumar         Title: Chief Executive Officer
 
                RIDGWAY’S, LTD.
 
           
 
      By:   Ridgway’s GP, LLC,
 
          its General Partner
 
                By:   /s/ Kumarakulasingam Suriyakumar                   Name:
Kumarakulasingam Suriyakumar         Title: Chief Executive Officer
 
                SUBHUB, INC.
 
                By:   /s/ Kumarakulasingam Suriyakumar                   Name:
Kumarakulasingam Suriyakumar         Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

-6-



--------------------------------------------------------------------------------



 



              THE PEIR GROUP, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            THE PEIR GROUP INTERNATIONAL, LLC
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            T-SQUARE EXPRESS, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            WESTERN BLUE PRINT COMPANY, L.L.C.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer
 
            WILCO REPROGRAPHICS, INC.
 
       
 
  By:   /s/ Kumarakulasingam Suriyakumar
 
       
 
      Name: Kumarakulasingam Suriyakumar
 
      Title: Chief Executive Officer

-signature page to Credit and Guaranty Agreement-

 

-7-



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT, SWINGLINE LENDER, ISSUING BANK AND LENDERS:
 
            JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swingline
Lender, Issuing Lender and Lender
 
       
 
  By:   /s/ Anthony W. White
 
       
 
      Authorized Signatory

-signature page to Credit and Guaranty Agreement-

 

-8-



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, as
Revolving Lender
 
       
 
  By:   /s/ Karin E. Samuel
 
       
 
      Name: Karin E. Samuel
 
      Title: Vice President
 
            Bank of America, N.A. as Revolving Lender
 
       
 
  By:   /s/ Thomas Hopkins
 
       
 
      Name: Thomas Hopkins, SVP
 
      Title: Credit Products Officer
 
            WELLS FARGO BANK, N.A., as Revolving Lender
 
       
 
  By:   /s/ Keith W. Endersen
 
       
 
      Name: Keith W. Endersen
 
      Title: Vice President
 
            Sumitomo Mitsui Banking Corporation, as
Revolving Lender
 
       
 
  By:   /s/ Leo E. Pagarigan
 
       
 
      Name: Leo E. Pagarigan
 
      Title: General Manager
 
            THE BANK OF NOVA SCOTIA, as Revolving
Lender
 
       
 
  By:   /s/ Chris Osborn
 
       
 
      Name: Chris Osborn
 
      Title: Managing Director

-signature page to Credit and Guaranty Agreement-

 

-9-



--------------------------------------------------------------------------------



 



              Guaranty Bank, as Revolving Lender
 
       
 
  By:   /s/ Jeremy Jackson
 
       
 
      Name: Jeremy Jackson
 
      Title: Vice President
 
            KBC Bank, N.V., as Revolving Lender
 
       
 
  By:   /s/ William Cavanaugh
 
       
 
      Name: William Cavanaugh
 
      Title: Vice President
 
            KBC Bank, N.V., as Revolving Lender
 
       
 
  By:   /s/ Thomas G. Jackson
 
       
 
      Name: Thomas G. Jackson
 
      Title: First Vice President
 
            Union Bank of California, N.A., as Revolving Lender
 
       
 
  By:   /s/ Peter Thompson
 
       
 
      Name: Peter Thompson
 
      Title: Vice President
 
            MANUFACTURERS BANK, as Revolving
Lender
 
       
 
  By:   /s/ Maureen Kelly
 
       
 
      Name: Maureen Kelly
 
      Title: Vice President
 
            State Bank of India, as Revolving Lender
 
       
 
  By:   /s/ Prabodh Parikh
 
       
 
      Name: Prabodh Parikh
 
      Title: Vice President & Head (Credit)

-signature page to Credit and Guaranty Agreement-

 

-10-



--------------------------------------------------------------------------------



 



              The Northern Trust Company, as Revolving
Lender
 
       
 
  By:   /s/ Christopher Mata
 
       
 
      Name: Christopher Mata
 
      Title: Officer
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Revolving Lender
 
       
 
  By:   /s/ Karin L. Samuel
 
       
 
      Name: Karin L. Samuel
 
      Title: Vice President
 
            Bank of America, N.A., as Term Lender
 
       
 
  By:   /s/ Thomas Hopkins
 
       
 
      Name: Thomas Hopkins, SVP
 
      Title: Credit Products Officer
 
            WELLS FARGO BANK, N.A., as Term Lender
 
       
 
  By:   /s/ Keith W. Endersen
 
       
 
      Name: Keith W. Endersen
 
      Title: Vice President
 
            Sumitomo Mitsui Banking Corporation, as
Term Lender
 
       
 
  By:   /s/ Leo E. Pagarigan
 
       
 
      Name: Leo E. Pagarigan
 
      Title: General Manager
 
            SCOTIABANC INC, as Term Lender
 
       
 
  By:   /s/ J. F. Todd
 
       
 
      Name: J. F. Todd
 
      Title: Managing Director

-signature page to Credit and Guaranty Agreement-

 

-11-



--------------------------------------------------------------------------------



 



              Guaranty Bank, as Term Lender
 
       
 
  By:   /s/ Jeremy Jackson
 
       
 
      Name: Jeremy Jackson
 
      Title: Vice President
 
            KBC Bank, N.V., as Term Lender
 
       
 
  By:   /s/ William Cavanaugh
 
       
 
      Name: William Cavanaugh
 
      Title: Vice President
 
            KBC Bank, N.V., as Term Lender
 
       
 
  By:   /s/ Thomas G. Jackson
 
       
 
      Name: Thomas G. Jackson
 
      Title: First Vice President
 
            Union Bank of California, N.A., as Term Lender
 
       
 
  By:   /s/ Peter Thompson
 
       
 
      Name: Peter Thompson
 
      Title: Vice President
 
            State Bank of India, as Term Lender
 
       
 
  By:   /s/ Prabodh Parikh
 
       
 
      Name: Prabodh Parikh
 
      Title: Vice President & Head (Credit)
 
            MANUFACTURERS BANK, as Term Lender
 
       
 
  By:   /s/ Maureen Kelly
 
       
 
      Name: Maureen Kelly
 
      Title: Vice President

-signature page to Credit and Guaranty Agreement-

 

-12-



--------------------------------------------------------------------------------



 



              The Northern Trust Company, as Term Lender
 
       
 
  By:   /s/ Christopher Mata
 
       
 
      Name: Christopher Mata
 
      Title: Officer

 

-13-



--------------------------------------------------------------------------------



 



APPENDIX A TO THE
CREDIT AND GUARANTY AGREEMENT
PRICING SCHEDULE
“Applicable Rate” means, for any day, for purposes of calculating interest on
Loans and commitment fees on the Unused Revolving Commitments, the rate per
annum set forth under the relevant column heading below based upon the Leverage
Ratio as of the relevant date of determination:

                              ABR   Eurodollar   Commitment Leverage Ratio  
Spread   Spread   Fee Rate
Category 1
Less than or equal to 2.00 to 1.00
    0.25 %     1.25 %     0.30 %
 
                       
Category 2
Greater than 2.00 to 1.00 but less than or equal to 2.50 to 1.00
    0.50 %     1.50 %     0.375 %
 
                       
Category 3
Greater than 2.50 to 1.00
    0.75 %     1.75 %     0.50 %

Each change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective with respect to Unused Revolving Commitments and all Loans
and Letters of Credit outstanding on or after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or 5.01(b) and Section 5.01(c), respectively, indicating such
change until the date immediately preceding the next date of delivery of such
financial statements and certificates indicating another such change.
Notwithstanding the foregoing, until Holdings shall have delivered the financial
statements and certificates required by Section 5.01(a) and Section 5.01(c),
respectively, for the Fiscal Quarter ended on June 30, 2008, the Leverage Ratio
shall be deemed to be in Category 3 for purposes of determining the Applicable
Rate. In addition, at any time during which Holdings has failed to deliver the
financial statements and certificates required by Section 5.01(a) or 5.01(b) and
Section 5.01(c), respectively, the Leverage Ratio shall be deemed to be in
Category 3 for purposes of determining the Applicable Rate.

 

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Commitment Schedule

          TOTAL REVOLVING LOAN COMMITMENTS   Revolving Lenders   Revolving
Commitment ($)  
JPMorgan Chase Bank, N.A.
    11,785,714.30  
Wachovia Bank, National Association
    10,714,285.71  
Bank of America, N.A.
    10,714,285.71  
Wells Fargo Bank, N.A.
    10,714,285.71  
Sumitomo Mitsui Banking Corporation
    6,428,571.43  
The Bank of Nova Scotia
    5,357,142.86  
Guaranty Bank
    4,285,714.29  
KBC Bank, N.V.
    4,285,714.29  
Union Bank of California, N.A.
    3,214,285.71  
State Bank of India
    3,214,285.71  
Manufacturers Bank
    2,142,857.14  
The Northern Trust Company
    2,142,857.14  
 
   
 
     
Total
    75,000,000.00  
 
     

          INITIAL TERM LOAN COMMITMENTS   Term Lenders   Initial Term Loan
Commitment ($)  
JPMorgan Chase Bank, N.A.
    43,214,285.70  
Wachovia Bank, National Association
    39,285,714.29  
Bank of America, N.A.
    39,285,714.29  
Wells Fargo Bank, N.A.
    39,285,714.29  
Sumitomo Mitsui Banking Corporation
    23,571,428.57  
Scotiabanc Inc.
    19,642,857.14  
Guaranty Bank
    15,714,285.71  
KBC Bank, N.V.
    15,714,285.71  
Union Bank of California, N.A.
    11,785,714.29  
State Bank of India
    11,785,714.29  
Manufacturers Bank
    7,857,142.86  
The Northern Trust Company
    7,857,142.86  
 
   
 
     
Total
    275,000,000.00  
 
     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE
CREDIT AND GUARANTY AGREEMENT
COMPLIANCE CERTIFICATE

     
To:
  The Administrative Agent and the Lenders
party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit and
Guaranty Agreement, dated as of December 6, 2007 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”, the terms defined
therein and not otherwise defined herein being used as therein defined), among
American Reprographics Company, L.L.C., a California limited liability company
(the “Borrower”), and American Reprographics Company, a Delaware corporation
(“Holdings”), and certain Subsidiaries of the Borrower, as Guarantors, the
financial institutions from time to time party hereto, as Lenders, and JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity the “Administrative
Agent”) and Collateral Agent.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected Chief Financial Officer of Holdings.
2. I have reviewed and am familiar with the contents of this Compliance
Certificate.
3. I have reviewed the terms of the Credit Agreement and, to the extent
applicable, the other Credit Documents, and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and condition
of Holdings and its Subsidiaries during the accounting period covered by the
financial statements attached hereto as Attachment 1. [Such financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes].1
4. The examinations described in paragraph 3 did not disclose, [except as set
forth below,] and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 5.01(b) of the Credit Agreement.
 

1   For quarterly certificates.

 

EXHIBIT A-1



--------------------------------------------------------------------------------



 



[Describe exceptions by listing, in detail, the (i) nature of the condition or
event, the period during which it has existed and the action which Holdings has
taken, is taking, or proposes to take with respect to each such condition or
event or (ii) the change in GAAP or the application thereof and the effect of
such change on the attached financial statements]
5. I hereby certify that since the date of the most recent Compliance
Certificate delivered pursuant to Section 5.01(c) of the Credit Agreement, no
Credit Party has changed (i) its name, (ii) its chief executive office,
(iii) principal place of business, (iv) the type of entity it is or (v) its
state of incorporation or organization without having complied with Section 4(b)
and Section 4(c) of the Security Agreement. [To the extent any such changes have
occurred, they are described below:]
[Describe changes]
6. [The following][No] Intellectual Property has been acquired by the Credit
Parties since the date of the most recent report delivered pursuant to
Section 5.01(c) of the Credit Agreement[:]
[Describe acquired Intellectual Property].
7. The financial covenant and Available Amount calculations set forth on the
following Schedules I, II and III are based on the financial statements attached
hereto as Attachment 1. All of such data and calculations are true, complete and
correct.
The foregoing certifications, together with the computations set forth in
Schedules I, II and III and the financial statements delivered with this
Certificate in support hereof, are made and delivered this  _____  day of
 _____  ,  _____  pursuant to Section 5.01(c) of the Credit Agreement.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:   Jonathan Mather         Title:   Chief Financial
Officer     

 

EXHIBIT A-2



--------------------------------------------------------------------------------



 



ATTACHMENT 1
to Compliance Certificate
[Attach Financial Statements]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to Compliance Certificate

                          (a)   Interest Coverage Ratio (Section 6.07(a))      
                 
 
            The ratio of (in each case for the four consecutive fiscal quarters
ending on such date):                        
 
            (i)   Consolidated Adjusted EBITDAR*     $                  
 
                       
 
            to          
 
                       
 
            (ii)   the sum of                        
 
                (A)   Consolidated Cash Interest Expense*                      
 
 
                       
 
                       
plus
                       
 
                (B)   Consolidated Rental Payments*                        
 
                       
 
                       
Subtotal
    $                  
 
                       
 
            Ratio:                        
 
            (must not be less than [see appropriate period in Section 6.07(a)]))
  ___ to 1.0                
 
        (b)   Fixed Charge Coverage Ratio (Section 6.07(b))                    
   
 
            The ratio of (in each case for the four consecutive fiscal quarters
ending on such date):                        
 
            (i)   (A)   Consolidated Adjusted EBITDAR*     $                  
 
                       
 
                       
minus
                       
 
                (B)   Consolidated Capital Expenditures*     $                  
 
                       
 
                       
minus
                       
 
                (C)   Provision for current taxes, actually paid in cash*     $
                 
 
                       
 
                       
Subtotal
    $                  
 
                       
 
            to          
 
                       
 
            (ii)   Consolidated Fixed Charges*     $                  
 
                       
 
            Ratio:                        
 
                       
 
            (must not be less than)   1.1 to 1.0

*   See Schedule II for calculations

 

 



--------------------------------------------------------------------------------



 



                  (c)   Leverage Ratio (Section 6.07(c))                
 
            The ratio of:                
 
            (i)  
Consolidated Total Debt* as of such date
    $          
 
               
 
            to  
 
               
 
            (ii)  
Consolidated Adjusted EBITDA*, for the four
fiscal quarters ending on such date
    $          
 
               
 
            Ratio:                
 
            (must not be greater than [see appropriate period in
Section 6.07(c)]))   ___ to 1.0        
 
        (d)   [Consolidated Capital Expenditures (Section 6.07(d))]1            
   
 
            Consolidated Capital Expenditures*, for the Fiscal Year     $      
   
 
               
 
            Maximum Capital Expenditures*, for the Fiscal Year     $          
 
               
 
        (e)   Available Amount        

[See Schedule III]

*   See Schedule II for calculations

 

1   Fiscal Year Compliance Certificates only.

 

EXHIBIT A-5



--------------------------------------------------------------------------------



 



SCHEDULE II
to Compliance Certificate
The information described herein is as of                       _____  ,  _____ 
, and pertains to the period from                       _____  ,  _____  to
                      _____  ,  _____  .
Covenant Calculations

                        1.     Consolidated Adjusted EBITDA: (i) - (ii)        
           
 
            (i)   (a)  
Consolidated Net Income:
  $[   ,   ,   ]                
 
                   
Plus
                   
 
                (b)  
Consolidated Interest Expense:
  $[   ,   ,   ]                
 
                (c)  
provisions for taxes based on income:
  $[   ,   ,   ]                
 
                (d)  
total depreciation expense:
  $[   ,   ,   ]                
 
                (e)  
total amortization expense:
  $[   ,   ,   ]                
 
                (f)  
other non-Cash items reducing Consolidated Net Income3:
  $[   ,   ,   ]                
 
                   
Minus
                   
 
            (ii)   other non-Cash items increasing Consolidated Net Income4:  
$[   ,   ,   ]                
 
                   
Consolidated Adjusted EBITDA:
  $[   ,   ,   ]

 

3   Excluding any such non-Cash item to the extent that it represents an accrual
or reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that were paid in a prior period.   4   Excluding any such
non-Cash item to the extent it represents the reversal of an accrual or reserve
for potential Cash item in any prior period.

 

EXHIBIT A-6



--------------------------------------------------------------------------------



 



                    2.     Consolidated Adjusted EBITDAR: (i) + (ii)            
   
 
            (i)  
Consolidated Adjusted EBITDA:
  $[   ,   ,   ]            
 
               
Plus
               
 
            (ii)  
Consolidated Rental Payments:
  $[   ,   ,   ]            
 
               
Consolidated Adjusted EBITDAR:
  $[   ,   ,   ]            
 
      3.     Consolidated Fixed Charges: (i) + (ii) + (iii) + (iv) + (v)        
       
 
            (i)  
Consolidated Cash Interest Expense:
  $[   ,   ,   ]            
 
            (ii)  
scheduled payments of principal on Consolidated Total Debt:
  $[   ,   ,   ]            
 
            (iii)  
Consolidated Rental Payments:
  $[   ,   ,   ]            
 
            (iv)  
payments of Earn-Out Obligations required to be made by the Borrower or any of
its Subsidiaries for such period:
  $[   ,   ,   ]            
 
            (v)  
scheduled debt repayments required to be made by the Borrower or any of its
Subsidiaries under the Seller Subordinated Notes for such period:
  $[   ,   ,   ]            
 
               
Consolidated Fixed Charges:
  $[   ,   ,   ]            
 
      4.     Consolidated Capital Expenditures:   $[   ,   ,   ]            
 
      5.     Provision for Current Taxes Actually Paid in Cash   $[   ,   ,   ]
           
 
      6.     Consolidated Current Assets:   $[   ,   ,   ]            
 
      7.     Consolidated Current Liabilities:   $[   ,   ,   ]

 

EXHIBIT A-7



--------------------------------------------------------------------------------



 



                        8.     [Consolidated Excess Cash Flow:5 (i) - (ii)      
     
 
                   
(i)
  (a)   Consolidated Adjusted EBITDA:   $[   ,   ,   ]        
 
                   
 
      plus            
 
                   
 
  (b)   Consolidated Working Capital Adjustment:   $[   ,   ,   ]        
 
                   
 
      minus            
 
                   
(ii)
  (a)   voluntary and scheduled repayments of Consolidated Total Debt6:  
$[   ,   ,   ]        
 
                   
 
  (b)   Consolidated Capital Expenditures7:   $[   ,   ,   ]        
 
                   
 
  (c)   Consolidated Cash Interest Expense:   $[   ,   ,   ]        
 
                   
 
  (d)   the provision for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period:   $[   ,   ,   ]  
     
 
                   
 
  (e)   the cash portion of any payment of any Earn-Out Obligation made by the
Borrower during such period:   $[   ,   ,   ]        
 
                   
 
  (f)   any scheduled repayments under any Seller
Subordinated Notes made by the Borrower made in
Cash during such period:   $[   ,   ,   ]        
 
                   
 
  (g)   the cash portion of any payment made with respect to a Permitted
Acquisition completed during such period:   $[   ,   ,   ]        
 
                   
 
  h)   the cash portion of any payments made during such period in connection
with any repurchases of Holdings’ Capital Stock from deceased, disabled,
terminated or retired employees permitted under Section 6.04(e):  
$[   ,   ,   ]

 

5   Annual Compliance Certificates only.   6   Excluding (i) repayments of
Revolving Loans or Swing Line Loans except to the extent such the Revolving
Commitments are permanently reduced in connection with such repayments.   7  
Net of any proceeds of any sales of assets used to finance such expenditures.

 

EXHIBIT A-8



--------------------------------------------------------------------------------



 



                                     
Consolidated Excess Cash Flow:
  $[   ,   ,   ]                
 
      9.     Consolidated Interest Expense:   $[   ,   ,   ]                
 
      10.     Consolidated Net Income: (i) - (ii)                    
 
            (i)   the net income (or loss) of Holdings and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP:   $[   ,   ,   ]                
 
                   
Minus
                   
 
            (ii)   (a)  
the income (or loss) of any Person (other than a Subsidiary of Holdings) in
which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Subsidiaries by such
Person during such period:
  $[   ,   ,   ]                
 
                (b)  
the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries:
  $[   ,   ,   ]                
 
                (c)  
the income of any Subsidiary of Holdings to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary:
  $[   ,   ,   ]                
 
                (d)  
any after-tax gains or losses attributable to Asset Sales or returned surplus
assets of any Pension Plan:
  $[   ,   ,   ]

 

EXHIBIT A-9



--------------------------------------------------------------------------------



 



                                  (e)  
to the extent not included in clauses (ii)(a) though (d) above, any net
extraordinary gains or net non-cash extraordinary losses:
  $[   ,   ,   ]                
 
                   
Consolidated Net Income:
  $[   ,   ,   ]                
 
      11.     Consolidated Rental Payments:   $[   ,   ,   ]                
 
      12.     Consolidated Total Debt:   $[   ,   ,   ]                
 
      13.     Consolidated Working Capital: (i) - (ii) =   $[   ,   ,   ]      
         
 
            (i)   Consolidated Current Assets:   $[   ,   ,   ]                
 
            (ii)   Consolidated Current Liabilities:   $[   ,   ,   ]          
     
 
      14.     Consolidated Working Capital Adjustment: (i) - (ii) =  
$[   ,   ,   ]                
 
            (i)   Consolidated Working Capital as of the beginning of such
period:   $[   ,   ,   ]                
 
            (ii)   Consolidated Working Capital as of the end of such period:  
$[   ,   ,   ]                
 
      18.     Maximum Consolidated Capital Expenditures: (i) + (ii)            
       
 
            (i)   Permitted Consolidated Capital Expenditures for
current Fiscal Year:   $[   ,   ,   ]                
 
            (ii)   the excess, if any, (but in no event more than $1,000,000 of
such amount for the previous Fiscal Year (as adjusted in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year:   $[   ,   ,   ]                
 
                   
Maximum Capital Expenditures
  $[   ,   ,   ]

 

EXHIBIT A-10



--------------------------------------------------------------------------------



 



SCHEDULE III
to Compliance Certificate
Computations to determine
Available Amount as of
____________, ______
[form to be provided separately]

 

EXHIBIT A-11



--------------------------------------------------------------------------------



 



EXHIBIT B TO THE
CREDIT AND GUARANTY AGREEMENT
OPINIONS OF COUNSEL
[see execution copies]

 

EXHIBIT B



--------------------------------------------------------------------------------



 



EXHIBIT C TO THE
CREDIT AND GUARANTY AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any Letters of Credit, guarantees, and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

EXHIBIT C-1



--------------------------------------------------------------------------------



 



         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
            [and is an Affiliate/Approved Fund of [identify Lender]8]
 
       
3.
  Borrower:   American Reprographics Company, L.L.C.,
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit and Guaranty Agreement dated as of December 6,
2007 among American Reprographics Company, L.L.C. (the “Borrower”), American
Reprographics Company and certain Subsidiaries of the Borrower, as Guarantors,
the financial institutions from time to time party hereto, as Lenders, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of     Amount of            
Commitment/Loans for     Commitment/Loans     Percentage Assigned of   Facility
Assigned   all Lenders     Assigned     Commitment/Loans9  
Revolving Commitment
  $ 75,000,000     $         %  
Term Loans
  $ 275,000,000     $         %  

Effective Date:                       _____  , 20  _____  [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

8   Select as applicable.   9   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

EXHIBIT C-2



--------------------------------------------------------------------------------



 



The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
 
[NAME OF ASSIGNOR]
      By:           Title:                 ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:              

 

EXHIBIT C-3



--------------------------------------------------------------------------------



 



[Consented to and]10 Accepted:

          JPMORGAN CHASE BANK, N.A.,
   as Administrative Agent    
 
       
By
       
 
       
 
  Title:    
 
        [JPMORGAN CHASE BANK, N.A.,]11
   as Issuing Bank    
 
       
By
       
 
       
 
  Title:    
 
        [Consented to:]12    
 
        [AMERICAN REPROGRAPHICS COMPANY, L.L.C.,]
   as Borrower    
 
       
By
       
 
       
 
  Title:    

 

10   To be added only if consent is required by the terms of the Credit
Agreement.   11   To be added only if consent is required by the terms of the
Credit Agreement.   12   To be added only if consent is required by the terms of
the Credit Agreement.

 

EXHIBIT C-4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 3.01(h), 5.01(a) and 5.01(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

EXHIBIT C-5



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

EXHIBIT C-6



--------------------------------------------------------------------------------



 



EXHIBIT D TO THE
CREDIT AND GUARANTY AGREEMENT
CLOSING DATE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:
1. We are, respectively, the chief executive officer and the chief financial
officer of American Reprographics Company, L.L.C. (the “Borrower”) and American
Reprographics Company (“Holdings”).
2. Reference is made to the Credit and Guaranty Agreement, dated as of
December 6, 2007 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), among American Reprographics Company,
L.L.C., a California limited liability company (the “Borrower”), American
Reprographics Company, a Delaware corporation (“Holdings”), and certain
Subsidiaries of the Borrower, as the Guarantors, the financial institutions from
time to time party thereto, as Lenders and JPMorgan Chase Bank, N.A., as Issuing
Bank, as Swingline Lender and as the Administrative Agent (in such capacity, the
“Administrative Agent”) and as the Collateral Agent (in such capacity, the
"Collateral Agent”) for the Lenders.
3. We have reviewed the terms of Article 3 of the Credit Agreement and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.
4. Based upon our review and examination described in paragraph 3 above, we
certify, on behalf of Holdings and the Borrower, that:
(i) as of the Closing Date, the representations and warranties contained in each
of the Credit Documents are true, correct and complete in all material respects
on and as of the Closing Date to the same extent as though made on and as of
such date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true, correct and complete in all material respects on and as of such earlier
date;
(ii) as of the Closing Date, no injunction or other restraining order shall have
been issued and no hearing to cause an injunction or other restraining order to
be issued shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the borrowings contemplated
under the Credit Agreement;

 

EXHIBIT D-1



--------------------------------------------------------------------------------



 



(iii) as of the Closing Date, no event has occurred and is continuing or would
result from the consummation of the borrowings contemplated under the Credit
Agreement that would constitute an Event of Default or a Default; and
(iv) as of the Closing Date, no event has occurred and is continuing which
constitutes a Default or an Event of Default under the Related Agreements (as
defined in the Credit Agreement).
5. Attached as Annex A hereto are true and complete (and, where applicable,
executed and conformed) copies of each of the Existing Seller Subordinated Notes
and the Existing Earn-Out Obligations. Except as set forth herein there have
been no material amendments to those Existing Seller Subordinated Notes and the
Existing Earn-Out Obligations.
6. Each Credit Party has requested the counsel listed on Annex B hereto to
deliver to Agents and Lenders on the Closing Date favorable written opinions
setting forth substantially all the matters in the form of opinion designated in
Exhibit B annexed to the Credit Agreement, and as to such other matters as
Administrative Agent may reasonably request.
[Remainder of page intentionally left blank.]

 

EXHIBIT D-2



--------------------------------------------------------------------------------



 



The foregoing certifications are made and delivered as of December 6, 2007.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:           Title:           AMERICAN REPROGRAPHICS
COMPANY
      By:           Name:
Title:      

 

EXHIBIT D-3



--------------------------------------------------------------------------------



 



Annex A
Existing Seller Subordinated Notes and Existing Earn-Out Obligations
 
EXHIBIT D-A

 

 



--------------------------------------------------------------------------------



 



Annex B
List of Counsel
 
EXHIBIT D-B

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E TO THE
CREDIT AND GUARANTY AGREEMENT
COUNTERPART AGREEMENT
This COUNTERPART AGREEMENT, dated [  _____  , 200_] (this “Counterpart
Agreement”) is delivered pursuant to that certain Credit and Guaranty Agreement,
dated as of December 6, 2007 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among American
Reprographics Company, L.L.C., a California limited liability company (the
“Borrower”), American Reprographics Company, a Delaware corporation
(“Holdings”), and certain Subsidiaries of the Borrower, as Guarantors, the
financial institutions from time to time party thereto, as Lenders, and JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and as Collateral Agent (in such capacity, the “Collateral Agent”) for
the Lenders.
Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:
(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;
(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document applicable to the
undersigned is true and correct in all material respects both before and after
giving effect to this Counterpart Agreement, except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct as of such earlier date;
(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default; and
(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Guaranteed Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) and in accordance with Article 7 of the Credit Agreement.

 

EXHIBIT E-1



--------------------------------------------------------------------------------



 



Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement. Neither this Counterpart Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.01 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

EXHIBIT E-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

            [NAME OF SUBSIDIARY]
      By:           Name:           Title:        

          Address for Notices:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention:    
 
  Telecopier    
 
        with a copy to:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention:    
 
  Telecopier    
 
        ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:    
 
        JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 

EXHIBIT E-3



--------------------------------------------------------------------------------



 



EXHIBIT F TO THE
CREDIT AND GUARANTY AGREEMENT
FORM OF SECURITY AGREEMENT
[see execution version]

 

EXHIBIT F



--------------------------------------------------------------------------------



 



EXHIBIT G TO THE
CREDIT AND GUARANTY AGREEMENT
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
   referred to below,
[Address]
Attention of [Loan and Agency Services Group]
________, ____
Ladies and Gentlemen:
The undersigned, American Reprographics Company, L.L.C., a Delaware limited
liability company (the “Borrower”), refers to the Credit and Guaranty Agreement
among American Reprographics Company, L.L.C., as Borrower, American
Reprographics Company and certain Subsidiaries of the Borrower, as Guarantors,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent (the “Credit Agreement”) [to be] dated [on or about]
December 6, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection sets forth on the following page the terms on which such
Borrowing is requested to be made:

 

EXHIBIT G



--------------------------------------------------------------------------------



 



              (A)  
Date of Borrowing (which is a Business Day)
           
 
        (B)  
Principal Amount of Borrowing1
    $      
 
        (C)  
Type of Borrowing2
           
 
        (D)  
Interest Period and the last day thereof3
           
 
        (E)  
Funds are requested to be disbursed to the account specified below:
       

Bank Name:  _____ 
Account Name:  _____ 
Account Number:  _____ 

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:           Title:        

 

1   In an amount equal to (i) in respect of Eurodollar Borrowings, an integral
multiple of $500,000 and not less than $2,000,000 or (ii) in respect of ABR
Borrowings, an integral multiple of $100,000 and not less than $500,000 or, in
the case of a Revolving Borrowing, the entire unused balance of the Total
Revolving Credit Commitments.   2   Specify (i) Revolving Borrowing, Swingline
Borrowing or Initial Term Borrowing and (ii) Eurodollar Borrowing or ABR
Borrowing.   3   Which shall be subject to the definition of “Interest Period”
and Sections 2.03 and/or 2.06 of the Credit Agreement and shall end not later
than the Maturity Date (applicable for Eurodollar Borrowings only).

 

EXHIBIT G



--------------------------------------------------------------------------------



 



EXHIBIT H TO THE
CREDIT AND GUARANTY AGREEMENT
FORM OF SELLER SUBORDINATION AGREEMENT
This Seller Subordination Agreement (this “Agreement”), dated as of  _____  ,
200  _____  , is entered into by and between AMERICAN REPROGRAPHICS COMPANY,
L.L.C., a California limited liability company (the “Buyer”) and [NAME OF
SELLER] (the “Seller”) for the benefit of the Senior Lenders (as defined
herein).
WHEREAS, the Buyer and the Seller have entered into that certain (Asset/Stock
Purchase Agreement dated as of [  _____  , 200_],] [INSERT DESCRIPTION OF ALL
SELLER SUBORDINATED NOTES AND CONSULTING, EMPLOYMENT AND LEASE AGREEMENTS WHICH
PROVIDE FOR EXTRAORDINARY PAYMENTS TO THE SELLER OR ITS AFFILIATES IN CONNECTION
WITH THE PURCHASE AGREEMENT] (collectively, the “Purchase Documents”); and
WHEREAS, the Seller has agreed to subordinate the Subordinated Obligations (as
defined below) to the Senior Indebtedness (as defined below) on the terms and
subject to the conditions hereof;
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of December 6, 2007 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), among American Reprographics
Company, L.L.C., a California limited liability company (the “Borrower”),
American Reprographics Company, a Delaware corporation (“Holdings”), and certain
Subsidiaries of the Borrower, as the Guarantors, the financial institutions from
time to time party thereto, as Lenders and JPMorgan chase bank, N.A., as Issuing
Bank, as Swingline Lender and as the Administrative Agent (in such capacity, the
“Administrative Agent”) and as the Collateral Agent (in such capacity, the
“Collateral Agent”) for the Lenders; and
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Buyer and the Seller agree as follows:
1. Definitions. As used herein, the following terms shall have the following
meanings:
“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

EXHIBIT H-1



--------------------------------------------------------------------------------



 



“Senior Agent” shall mean JPMorgan Chase Bank, N.A., as the Administrative Agent
for the Lenders under the Senior Credit Agreement, and its successors in such
capacity, or if there is then no acting Administrative Agent under the Senior
Credit Agreement, financial institutions or other Persons holding a majority in
principal amount of the outstanding Senior Indebtedness under the Senior Credit
Agreement.
“Senior Credit Agreement” shall mean the Credit and Guaranty Agreement, dated as
of December 6, 2007, by and among the Buyer, Holdings, certain Subsidiaries of
the Buyer, as guarantors, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and as Collateral Agent, as amended, restated,
modified or supplemented from time to time, together with any credit agreement
or similar document from time to time executed by the Buyer, Holdings and/or any
of their respective subsidiaries to evidence any Refinancing (as defined in the
definition of Senior Indebtedness) or successive Refinancings.
“Senior Debt Documents” shall mean the Senior Credit Agreement and all other
documents and instruments evidencing, governing, guarantying, creating or
securing any Senior Indebtedness under the Senior Credit Agreement and under any
other Senior Indebtedness.
“Senior Indebtedness” shall mean (i) all Obligations (as defined in the Senior
Credit Agreement) now or hereafter incurred pursuant to and in accordance with
the Senior Debt Documents relating to the Senior Credit Agreement, including any
principal, prepayment charges, interest (including, without limitation, interest
accruing after the filing of a petition initiating any proceeding under the
Bankruptcy Code, whether or not allowed as a claim in such proceeding), fees,
indemnities and reimbursement of fees, expenses and other amounts, and (ii) any
indebtedness and other obligations incurred for the purpose of refinancing,
restructuring, extending or renewing (collectively, “Refinancing”) the
obligations of the Buyer under the Senior Credit Agreement as set forth in
clause (i) above.
“Senior Lenders” shall mean the financial institutions and/or other Persons
party to, or holders of any Indebtedness outstanding under, the Senior Credit
Agreement as “Lenders” from time to time.

 

EXHIBIT H-2



--------------------------------------------------------------------------------



 



2. Subordination.
(a) Agreement to Subordinate. The Buyer and the Seller (for itself and each
future holder of Subordinated Obligations) hereby agree that the indebtedness of
the Buyer and any of its subsidiaries evidenced by [INSERT REFERENCES TO THE
SELLER SUBORDINATED NOTES AND THE RELEVANT PROVISIONS OF THE PURCHASE AGREEMENT
AND RELATED DOCUMENTS WITH RESPECT TO ANY ADDITIONAL EARNOUT OBLIGATIONS (AS
DEFINED IN THE SENIOR CREDIT AGREEMENT) AND TO ANY EXTRAORDINARY PAYMENTS TO THE
SELLER OR ITS AFFILIATES] and all rights or claims arising out of or associated
with such indebtedness (the “Subordinated Obligations”), shall be junior and
subordinate in right of payment to the prior payment in full in cash of all
Senior Indebtedness, in accordance with the provisions of this Section 2;
provided, however, that except as provided in sections 2(b) and 2(c) below the
Buyer may pay and the Seller may receive and retain payments which are currently
due under the Subordinated Obligations. Each holder of Senior Indebtedness shall
be deemed to have acquired Senior Indebtedness in reliance upon the agreements
of the Buyer and the Seller contained in this Section 2. The provisions of this
Section 2 shall be reinstated if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by any holder of Senior
Indebtedness or any representative of such Seller upon the insolvency,
bankruptcy or reorganization of the Buyer or any affiliate of the Buyer. In no
event shall the Seller commence any action or proceeding to contest the
provisions of this Section 2 or the priority of the Liens (as defined in the
Senior Credit Agreement) granted to the holders of the Senior Indebtedness by
the Buyer. The Seller shall not take, accept or receive any collateral security
from the Buyer for the payment of the Subordinated Obligations.
(b) Liquidation, Dissolution, Bankruptcy. In the event of any insolvency,
bankruptcy, dissolution, winding up, liquidation, arrangement, reorganization,
marshalling of assets or liabilities, composition, assignment for the benefit of
creditors or other similar proceedings relating to the Buyer, its debts, its
property or its operations, whether voluntary or involuntary, including, without
limitation the filing of any petition or the taking of any action to commence
any of the foregoing (which, in the case of action by a third party, is not
dismissed within 60 days) (a “Bankruptcy Event”), all Senior Indebtedness shall
first be paid in full in cash or other immediately available funds before the
Seller shall be entitled to receive or retain any payment or distribution of
assets of the Buyer with respect to any Subordinated Obligations. In the event
of any such Bankruptcy Event, any payment or distribution of assets to which the
Seller would be entitled if the Subordinated Obligations were not subordinated
to the Senior Indebtedness in accordance with this Section 2, whether in cash,
property, securities or otherwise, shall be paid or delivered by the debtor,
custodian, trustee or agent or other Person making such payment or distribution,
or by the Seller if received by it, directly to the Senior Agent on behalf of
the holders of the Senior Indebtedness for application to the payment of the
Senior Indebtedness remaining unpaid, to the extent necessary to make payment in
full in cash or other immediately available funds of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to or for the holders of the Senior Indebtedness.

 

EXHIBIT H-3



--------------------------------------------------------------------------------



 



(c) No Payments with Respect to Subordinated Obligations in Certain
Circumstances.
(i) In circumstances in which Section 2(b) is not applicable, no payment of any
nature (including, without limitation, any distribution of assets) in respect of
the Subordinated Obligations (including, without limitation, pursuant to any
judgment with respect thereto or on account of the purchase or redemption or
other acquisition of Subordinated Obligations, by set off, prepayment, exchange
or other manner) shall be made by or on behalf of the Buyer if, at the time of
such payment:
(A) a default in the payment when due (whether at the maturity thereof, or upon
acceleration of maturity or otherwise and without giving effect to any
applicable grace periods) of all or any portion of the Senior Indebtedness
(whether of principal, interest or any other amount with respect thereto) shall
have occurred, and such default shall not have been cured or waived in
accordance with the terms of the Senior Debt Documents; or
(B) subject to the last sentence of this Section 2(c), (x) the Buyer shall have
received notice from the Senior Agent of the occurrence of one or more “Events
of Default” (as defined in the Senior Credit Agreement) in respect of the Senior
Indebtedness (other than payment defaults described in Section 2(c)(i)(A)
above), (y) any such Event of Default shall not have been cured or waived in
accordance with the terms of the Senior Debt Documents, and (z) 150 days shall
not have elapsed since the date such notice was received.
The Buyer may resume payments (and may make any payments missed due to the
application of Section 2(c)(i)) in respect of the Subordinated Obligations or
any judgment with respect thereto:
(I) in the case of a default referred to in clause (A) of this Section 2(c)(i),
upon a cure or waiver thereof in accordance with the terms of the Senior Debt
Documents; or
(II) in the case of an Event of Default or Events of Default referred to in
clause (B) of this Section 2(c)(i), upon the earlier to occur of (1) the cure or
waiver of all such Events of Default in accordance with the terms of the Senior
Debt Documents, or (2) the expiration of such period of 150 days.

 

EXHIBIT H-4



--------------------------------------------------------------------------------



 



(ii) Following any acceleration of the maturity of any Senior Indebtedness and
as long as such acceleration shall continue unrescinded and unannulled, such
Senior Indebtedness shall first be paid in full in cash before any payment is
made on account of or applied on the Subordinated Obligations.
(iii) The Buyer shall give prompt written notice to the Seller of (i) any
default in respect of Senior Indebtedness referred to in Section 2(c)(i)(A) and
(ii) any notice of the type described in Section 2(c)(i)(B) from the Senior
Agent.
(d) When Distribution Must Be Paid Over. In the event that the Seller shall
receive any payment or distribution of assets that the Seller is not entitled to
receive or retain under the provisions of this Agreement in respect of the
Subordinated Obligations, the Seller shall hold any amount so received in trust
for the holders of Senior Indebtedness, shall segregate such assets from other
assets held by the Seller and shall forthwith turn over such payment or
distribution (without liability for interest thereon) to the Senior Agent on
behalf of the holders of Senior Indebtedness in the form received (with any
necessary endorsement) to be applied to Senior Indebtedness.
(e) Exercise of Remedies. So long as any Senior Indebtedness is outstanding
(including, without limitation, any loans, any letters of credit, any
commitments to lend or any lender guarantees), the Seller shall not exercise any
rights or remedies in respect of the Subordinated Obligations, including,
without limitation, any action (1) to demand or sue for collection of amounts
payable under any Purchase Document in respect of the Subordinated Obligations
or (2) to commence or join with any other creditor (other than the holder of a
majority in principal amount of the Senior Indebtedness) in commencing any
proceeding in connection with or premised on the occurrence of a Bankruptcy
Event prior to the earlier of:
(A) the payment in full in cash or other immediately available funds of all
Senior Indebtedness;
(B) the initiation of a proceeding (other than a proceeding prohibited by clause
(2) of this Section 2(e)) in connection with or premised upon the occurrence of
a Bankruptcy Event;
(C) the expiration of 150 days immediately following the receipt by the Senior
Agent of notice that the Seller intends to exercise its rights or remedies in
respect of the Subordinated Obligations from the Seller; and

 

EXHIBIT H-5



--------------------------------------------------------------------------------



 



(D) the acceleration of the maturity of Senior Indebtedness in excess of
$10,000,000;
provided, however, that if, with respect to (B) and (D) above, such proceeding
or acceleration, respectively, is rescinded, or with respect to (C) above,
during such 150-day period such event of condition giving rise to the Seller’s
right to exercise its rights or remedies in respect of the Subordinated
Obligations has been cured or waived, the prohibition against taking the actions
described in this Section 2(e) shall automatically be reinstated as of the date
of the rescission, cure or waiver, as applicable. In all events, unless an event
described in clause (B) or (D) above has occurred and not been rescinded, the
Seller shall give thirty (30) days prior written notice to the Senior Agent
prior to taking any action described in this Section 2(e), which notice shall
describe with specificity the action that the Seller in good faith intends to
take.
(f) Amending Senior Indebtedness. Any holder of Senior Indebtedness may, at any
time and from time to time, without the consent of or notice to the Seller
(i) modify or amend the terms of the Senior Indebtedness, (ii) sell, exchange,
release, fail to perfect a lien on or a security interest in or otherwise in any
manner deal with or apply any property pledged or mortgaged to secure, or
otherwise securing, Senior Indebtedness, (iii) release any guarantor or any
other person liable in any manner for the Senior Indebtedness, (iv) exercise or
refrain from exercising any rights against the Buyer or any other person,
(v) apply any sums by whomever paid or however realized to Senior Indebtedness
or (vi) take any other action that might be deemed to impair in any way the
rights of the Seller. Any and all of such actions may be taken by the holders of
Senior Indebtedness without incurring responsibility to the Seller and without
impairing or releasing the obligations of the Seller to the holders of Senior
Indebtedness.
(g) Certain Rights in Bankruptcy. In order to enable each holder of Senior
Indebtedness to enforce its rights hereunder in any bankruptcy, insolvency or
similar proceeding, the Seller hereby irrevocably authorizes and empowers the
Senior Agent (and its representative or representatives) to demand, sue for,
collect and receive all payments and distributions in respect of the
Subordinated Obligations, to file and prove all claims (including claims in
bankruptcy) relating to the Subordinated Obligations, to exercise any right to
vote arising with respect to the Subordinated Obligations and any claims
hereunder in any bankruptcy, insolvency or similar proceeding and take any and
all other actions in the name of the Seller, as the Senior Agent determines to
be necessary or appropriate.
(h) Subrogation. No payment or distribution to any holder of Senior Indebtedness
pursuant to the provisions of this Agreement shall entitle the Seller to
exercise any right of subrogation in respect thereof until (i)(1) all Senior
Indebtedness shall have been paid in full in cash, (2) all commitments to lend
under the Senior Debt Documents shall have been terminated, (3) all letters of
credit shall have been cancelled or otherwise terminated, (4) all guarantees
constituting Senior Indebtedness shall have been terminated and (5) all lender
guarantees constituting Senior Indebtedness shall have been permanently reduced
to zero or (ii) all holders of Senior Indebtedness have consented in writing to
the taking of such action.

 

EXHIBIT H-6



--------------------------------------------------------------------------------



 



(i) Relative Rights. The provisions of this Section 2 are for the benefit of the
holders of Senior Indebtedness (and their successors and assigns) and shall be
enforceable by them directly against the Seller. The Seller acknowledges and
agrees that any breach of the provisions of this Section 2 will cause
irreparable harm for which the payment of monetary damages may be inadequate.
For this reason, the Seller agrees that, in addition to any remedies at law or
equity to which a holder of the Senior Indebtedness may be entitled, a holder of
the Senior Indebtedness will be entitled to an injunction or other equitable
relief to prevent breaches of the provisions of this Section 2 and/or to compel
specific performance of such provisions. The provisions of this Section 2 shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of Senior Indebtedness is rescinded or must otherwise be returned by
any holder of Senior Indebtedness upon the occurrence of a Bankruptcy Event or
otherwise, all as though such payment had not been made. The provisions of this
Section 2 are not intended to impair and shall not impair as between the Buyer
and the Seller, the obligation of the Buyer, which is absolute and
unconditional, to pay the Seller all amounts owing under the Purchase Documents
in respect of the Subordinated Obligations.
(j) Transfers. The Seller agrees that it will not (a) sell, assign or otherwise
transfer, in whole or in part, the Subordinated Obligations owed to it or any
interest therein to any other person or entity (a “Transferee”) or (b) create,
incur or suffer to exist any security interest, lien, charge or other
encumbrance whatsoever upon any Subordinated Obligations owed to it in favor of
any Transferee unless, in either case, such Transferee expressly acknowledges to
the Senior Lenders in writing the subordination provided for herein and agrees
to be bound by all of the terms hereof.
(k) Amendment. So long as any Senior Indebtedness (including, without
limitation, any letter of credit or lender guarantee) is outstanding or there is
a commitment to lend any Senior Indebtedness (including any commitment under the
Senior Debt Documents) the terms of this Agreement may be amended only with the
consent of the Senior Agent. Subject to the foregoing, without the consent of
the Senior Agent, this Agreement may be amended by the Buyer and the Seller to
cure any ambiguity, defect or inconsistency that does not affect the
subordination provisions hereof or the rights of the Senior Lenders.
(l) Acknowledgment of Security Interest. The Seller hereby acknowledges, and
agrees to, the Buyer’s grant of its interest herein to the lenders under the
Senior Credit Agreement to collaterally secure the Buyer’s obligations under
such Senior Credit Agreement.

 

EXHIBIT H-7



--------------------------------------------------------------------------------



 



(m) Reserved.
(n) Governing Law. The construction, validity and interpretation of the
provisions of Section 2 of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.
[Remainder of page intentionally left blank.]

 

EXHIBIT H-8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Buyer and the Seller have executed and delivered this
Agreement on the date first written above.

            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
      By:           Name:           Title:           [NAME OF SELLER]
      By:           Name:           Title:        

 

EXHIBIT H-9



--------------------------------------------------------------------------------



 



EXHIBIT I TO
CREDIT AND GUARANTY AGREEMENT
SUBORDINATION TERMS FOR
PERMITTED SUBORDINATED INDEBTEDNESS
(a) All payments on account of principal, premium and interest on Permitted
Subordinated Indebtedness shall be subordinated to the prior payment in full of
the Obligations.
(b) No payments on account of principal, premium or interest on Permitted
Subordinated Indebtedness, and no redemption or repurchase of, Permitted
Subordinated Indebtedness (collectively, “Permitted Subordinated Debt Payments”)
shall be permitted if:
(i) any Event of Default pursuant to Section 8.01(a) of the Credit Agreement
shall have occurred and be continuing (a “Payment Default”);
(ii) any other Event of Default (a “Nonpayment Default”) shall have occurred and
be continuing and notice shall have been given by Holdings, the Required Lenders
or any other Person entitled to give such notice (as set forth in the documents
governing Permitted Subordinated Indebtedness) to the indenture trustee (or any
Person acting in a similar capacity) for the holders of the Permitted
Subordinated Indebtedness (the “Trustee”) demanding that such payments be
suspended (a “Payment Blockage Notice”); provided that, if Permitted
Subordinated Debt Payments are blocked pursuant to this clause (ii), such
Permitted Subordinated Debt Payments may be resumed upon the earlier of (A) the
date that the applicable Nonpayment Default shall have been cured or waived or
shall otherwise cease to exist and (B) the date that is 179 days after receipt
of the Payment Blockage Notice (unless a Payment Default then exists); provided
further that (x) no Nonpayment Default that is in existence on the date that a
Payment Blockage Notice is delivered to the Trustee may serve as the basis for a
subsequent Payment Blockage Notice and (y) no Payment Blockage Notice may be
delivered until (i) 365 days have passed since the effectiveness of the
immediately preceding Payment Blockage Notice and (ii) all scheduled payments of
principal, premium and interest on Permitted Subordinated Indebtedness that have
come due and payable have been paid in full in cash.

 

EXHIBIT I-1



--------------------------------------------------------------------------------



 



Capitalized terms used but not defined herein shall have the meanings given such
terms in the Credit and Guaranty Agreement, dated as of December 6, 2007, among
American Reprographics Company, L.L.C., a California limited liability company,
American Reprographics Company, a Delaware corporation, and certain Subsidiaries
of the Borrower, as Guarantors, the financial institutions from time to time
party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent.

 

EXHIBIT I-2



--------------------------------------------------------------------------------



 



EXHIBIT J TO THE
CREDIT AND GUARANTY AGREEMENT
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [  _____  , 20  _____  ] (this “Agreement”), by
and among [NAMES OF NEW LENDERS] (each an “Incremental Term Loan Lender” and
collectively the “Incremental Term Loan Lenders”), AMERICAN REPROGRAPHICS
COMPANY, L.L.C., a California limited liability company (the "Borrower”),
AMERICAN REPROGRAPHICS COMPANY, a Delaware corporation (“Holdings”), and certain
Subsidiaries of the Borrower, as Guarantors, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of December 6, 2007 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), among the Borrower, Holdings and
certain Subsidiaries of the Borrower, as Guarantors, the financial institutions
from time to time party thereto, as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity the “Administrative Agent”) and
Collateral Agent; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may elect to request the establishment of Incremental Term Loan
Commitments by entering into one or more Joinder Agreements with Incremental
Term Loan Lenders.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Incremental Term Loan Lender party hereto hereby provides its respective
Incremental Term Loan Commitment as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:
Each Incremental Term Loan Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 

EXHIBIT J-1



--------------------------------------------------------------------------------



 



Each Incremental Term Loan Lender hereby agrees to make its Incremental Term
Loan Commitment on the following terms and conditions1:

1.   Applicable Rate. The Applicable Rate for each Series [  _____  ]
Incremental Term Loan shall mean, as of any date of determination, a percentage
per annum as set forth below:

          Series [__] Incremental Term Loans Total   Eurodollar   ABR Leverage
Ratio   Loans   Loans
[  _____  :  _____  ]
  [  _____  ]%   [  _____  ]%

2.   Principal Payments. The Borrower shall make principal payments on the
Series [  _____  ] Incremental Term Loans in installments on the dates and in
the amounts set forth below:

              (B)       Scheduled       Repayment of   (A)   Series [__]  
Payment   Incremental   Date   Term Loans  
 
  $    
 
     
 
  $    
 
     
 
  $    
 
     
 
  $    
 
     
 
  $    
 
     
 
  $    
 
     
 
  $    
 
     
TOTAL
  $    
 
     

 

1   Insert completed items 1-8 as applicable, with respect to Incremental Term
Loans with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.22 of the Credit Agreement.

 

EXHIBIT J-2



--------------------------------------------------------------------------------



 



3.   Optional and Mandatory Prepayments. Scheduled installments of principal of
the Series [  _____  ] Incremental Term Loans set forth above [shall be reduced
in connection with any optional or mandatory prepayments of the Series [  _____ 
] Incremental Term Loans in accordance with Sections 2.11, 2.12 and 2.13 of the
Credit Agreement respectively]; and provided further, that the Series [  _____ 
] Incremental Term Loans and all other amounts under the Credit Agreement with
respect to the Series [  _____  ] Incremental Term Loans shall be paid in full
no later than six months prior to the maturity of any Subordinated Indebtedness,
and the final installment payable by Company in respect of the Series [  _____ 
] Incremental Term Loans on such date shall be in an amount, if such amount is
different from the amount specified above, sufficient to repay all amounts owing
by the Borrower under the Credit Agreement with respect to the Series [  _____ 
] Incremental Term Loans.

4.   Prepayment Fees. The Borrower agrees to pay to each Incremental Term Loan
Lender the following prepayment fees with respect to the Incremental Term Loans
held by such Incremental Term Loan Lender, if any: [  _____  ].

    [Insert other additional prepayment provisions with respect to New Term
Loans]

5.   Other Fees. The Borrower agrees to pay each Incremental Term Loan Lender an
aggregate fee equal to [  _____  ] on [  _____  ].

6.   Increased Amount Date: The date on which the Incremental Term Loan
Commitments shall be effective is [  _____  ].

7.   Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow Series [  _____  ] Incremental Term Loans from Incremental Term Loan
Lenders pursuant to the Incremental Term Loan Commitments as follows (the
“Proposed Borrowing”):

                                  a.   Business Day of Proposed Borrowing:
 
                                b.   Amount of Proposed Borrowing: $[________].
 
                           
 
  c.   Interest rate option:   o   a.   ABR Loan(s)        
 
                           
 
          o   b.   Eurodollar Loans with an initial        
 
                  Interest Period of  _____  month(s)        

 

EXHIBIT J-3



--------------------------------------------------------------------------------



 



8.   [New Lenders. Each Incremental Term Loan Lender acknowledges and agrees
that upon its execution of this Agreement and the making of Series [  _____  ]
Incremental Term Loans that such Incremental Term Loan Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.]2

9.   Credit Agreement Governs. Except as expressly set forth in this Agreement,
Series [  _____  ] Incremental Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.

10.   Certifications of Holdings and the Borrower. By its execution of this
Agreement, each of Holdings and the Borrower hereby certifies that:

  i.   The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true, complete, and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, complete and correct in all material respects on and as of
such earlier date;

  ii.   No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default;

  iii.   The Leverage Ratio, after giving effect to the Proposed Borrowing, will
not exceed the maximum Leverage Ratio permitted as of the last day of the
immediately preceding Fiscal Quarter pursuant to Section 6.07(c) of the Credit
Agreement;

  iv.   The Senior Secured Leverage Ratio, after giving effect to the Proposed
Borrowing, will not exceed 2.50:1.00;

  v.   The Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof.

11.   Covenants of the Borrower. By its execution of this Agreement, the
Borrower hereby covenants that:

 

2   Insert bracketed language if the lending institution is not already a
Lender.

 

EXHIBIT J-4



--------------------------------------------------------------------------------



 



  i.   It shall deliver or cause to be delivered the following legal opinions
and documents: [  _____  ], together with all other legal opinions and other
documents reasonably requested by the Administrative Agent in connection with
this Agreement; and

  ii.   Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Section 6.08 of the Credit Agreement.

12.   Eligible Assignee. By its execution of this Agreement, each Incremental
Term Loan Lender represents and warrants that it is an Eligible Assignee.

13.   Notice. For purposes of the Credit Agreement, the initial notice address
of each Incremental Term Loan Lender shall be as set forth below its signature
below.

14.   Foreign Lenders. For each Incremental Term Loan Lender that is a Foreign
Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as the Borrower shall have requested pursuant to 2.19(e) of
the Credit Agreement.

15.   Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Series [  _____  ] Incremental Term Loans
made by Incremental Term Loan Lenders in the Register.

16.   Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

17.   Entire Agreement. This Agreement, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

18.   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

EXHIBIT J-5



--------------------------------------------------------------------------------



 



19.   Severabilty. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceabilty without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as would be enforceable.

20.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT J-6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

              [NAME OF INCREMENTAL TERM LOAN LENDER]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
      Notice Address:
 
       
 
      Attention
 
      Telephone:
 
      Facsimile
 
            AMERICAN REPROGRAPHICS COMPANY, L.L.C.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            AMERICAN REPROGRAPHICS COMPANY
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

EXHIBIT J-7



--------------------------------------------------------------------------------



 



              [NAME OF SUBSIDIARY]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

          Consented to by:    
 
        JPMORGAN CHASE BANK, N.A.,
   as Administrative Agent    
 
       
By:
       
 
       
 
  Authorized Signatory    

 

EXHIBIT J-8



--------------------------------------------------------------------------------



 



SCHEDULE A
TO JOINDER AGREEMENT

          Name of Lender   Type of Commitment   Amount
[  _____  ]
  Incremental Term Loan Commitment   $[  _____  ]
[  _____  ]
  Incremental Term Loan Commitment   $[  _____  ]
 
       
 
  Total   [  _____  ]

 

EXHIBIT J-9